I declare resumed the session of the European Parliament adjourned on Thursday 16 February 2006.
Mr President, I rise on a point of political importance under Rule 144.
I read with interest your comments on possible internal reforms of Parliament and you are greatly to be commended for your view that better attendance at debates and better participation of Members is a desirable objective. However, I am somewhat dismayed that, in your hurry to ensure the inclusion of all Members in the work of Parliament, you chose to bypass them entirely and instead provide your draft proposal first to the press, without prior consultation with the Members you are so keen to assist.
Why is this item not on the agenda? I am further dismayed that your solution to the vexed question of MEP participation is to recommend the complete centralisation of decision-making to the Conference of Presidents, which you chair. Mr President, perhaps you could explain to me and the rest of the House how your great vision of democratic inclusion and participation can be achieved by centralisation and exclusion? In the words of Mr Poettering, the chairman of our group, this amounts to unfocused administrative micro-management within Parliament.
The rule that you have invoked, Mr Stevenson, was not the correct basis for your comments. Your interpretation of the Rules of Procedure is not correct. I have allowed you to speak because I did not want my cutting you off to be misinterpreted. Your point of order was not appropriate.
You have accused the President of having leaked a document that was in the hands of no less than 30 people. Your interpretation of the procedure adopted is also entirely mistaken. The Conference of Presidents has discussed it, it will continue to discuss it and, when the time comes, you will be made fully aware of the decisions it takes.
I would ask that next time you chose the right rule to invoke in order to raise a point of order, because, if you do not do so, the President will not allow you to speak.
. – Mr President, I would like to comment on what Mr Stevenson has just said. The Socialist Group in the European Parliament in this House is grateful to you for taking the initiative in mooting these reforms, of which we are in favour. In the Conference of Presidents, I too, got the impression that we were of one mind, and that we wanted to start by reflecting on this within our groups.
Mr Poettering made it clear that his own group needed to discuss this; I said the same on behalf of my own, and other Members did likewise. We will discuss this within our groups, and our discussions will be wide-ranging and all-embracing, but I do want to make it plain – and I will have to ask the services to insert the relevant Rule into the Minutes – that the President, in moving towards these reforms, enjoys the full confidence of the Socialist Group.
Mr Schulz, we shall look for the appropriate rule, but this is not a call for a vote of confidence in the President, not yet at least, so the Conference of Presidents will continue working, the groups will take part in the debate and the group chairmen will act as spokesmen for their groups’ positions. I am sure that, together, we will make proposals that improve the functioning of our Parliament.
That, and nothing less than that, is everybody's intention, including, if you will allow me, Mr Stevenson, your President’s.
I would now like to make a statement on two recent events.
On 8 March, International Women’s Day was celebrated throughout the world, and I would therefore like, on behalf – I believe – of all of the Members of this Parliament, to take this opportunity to express today before Parliament our rejection of the violence perpetrated by the police against a group of women who were demonstrating peacefully in favour of their rights in Tehran.
In light of this event, which Parliament condemns, I would like to express our solidarity with every woman in the world who demonstrates and calls peacefully for her rights to be respected.
This is an important opportunity for us to reflect on the problem of inequality, not just on 8 March, but on every day of the year.
I would also like to take this opportunity to congratulate our Parliament’s Committee on Women’s Rights and Gender Equality, which marked this day in a very important and timely manner. With a view to the coming Football World Cup, our Committee on Women’s Rights organised a seminar, the details of which have been widely disseminated, on the issue of forced prostitution in the context of world sports events.
We should also remember that we held the second European Day for the Victims of Terrorism and that this year, like last year, our Parliament marked it with a ceremony in memory of the victims of terrorism.
600 pupils from various schools in London and Brussels were invited, and they expressed their opinions on terrorism in a rich debate in which several Members of our Parliament participated and which was chaired by Mr Lambrinidis, Vice-Chairman of the Committee on Civil Liberties, Justice and Home Affairs. I would like to thank him for deputising for me at that event.
I believe that we must remember the tragic terrorist attack carried out in Spain, which happened two years ago now and which led to the deaths of 192 people, as well as the attack in London in July of last year.
We must continue to fight all forms of terrorism, and our Parliament, which has always fought for the dignity of human beings, is fully committed to a fight that no European country will be able to win on its own. Only European democrats, united, will be able to tackle this threat.
I wanted to remind you of what we did in this area this weekend.
The final version of the draft agenda, as drawn up by the Conference of Presidents at its meeting on Thursday 9 February 2006 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
The Group of the European People’s Party (Christian Democrats) and European Democrats has requested that the vote on the report by Mr Cottigny, scheduled for tomorrow, be postponed until Wednesday.
Does anybody wish to explain this request from the Group of the European People’s Party (Christian Democrats) and European Democrats?
Mr President, the shadow rapporteur needs a little more time to confer with the shadow rapporteurs and the rapporteurs of the different groups. In view of the large number of amendments that have been tabled, combined with the need for a number of split votes, we would like to postpone the vote until Wednesday.
. – Mr President, further to the proposed order of business, I have a request concerning Wednesday. With the order of business as proposed, as I see it, when we come to the statement by the Council and the Commission on the preparation of the European Council and on the Lisbon Strategy, we find ourselves – much as we do with the debates between 3 o’clock and 7 o’clock on the Council statement on the informal meeting of foreign ministers, on the Brok Report, and on other reports – reaching the outer limit of what is feasible in terms of organisation. I propose to elucidate that by reference to some figures on speaking times.
The speaking times for the Council statement on the summit and for both the Council’s and Commission’s statement and the ensuing debate, are shared out as follows: the Council gets 30 minutes speaking time, the Commission get 20 minutes, and the House as a whole gets 60. What that means is that the two other institutions have about as much time in which to speak as all the Members and all the Groups put together. The result is that, in a debate on this subject, the Group of the European People’s Party has 18 minutes at its disposal, my own group has 14, the Liberals have 7, and the Greens have four-and-a-half. I have just told my group that this is going to spark off squabbles within the groups, since, if I were to get all my experts to speak, I would need more speaking time than has been made available to us. The consequence of that is that groups will be reducing their speaking times to such an extent that people will end up speaking for no more than a minute each. While that may help keep the peace within the groups, it will do nothing whatever for the quality of debate in this House. It is because this does not make sense that we will continue to urge you to move further towards the reform that you have set in motion. The simple fact is that we need more time for such debates.
What we also need, though, is for the institutions, under the circumstances under which we have to work, to reduce their speaking times somewhat, and this we ask them to do. I am pretty sure that the Council and the Commission are well able to get the key points that they want to make across to us in less than 30 or 20 minutes, for the fact is that I have to get mine across in five, and I have not so far had the impression of having succeeded in this. If I were to have 20 minutes in which to speak, it would be quite splendid – not only for me, but also for this House!
For now, though, I ask you and the services to get together with the two institutions by Wednesday – that is to say, with whichever of the President-in-Office of the Council and the President of the Commission is actually present – and reduce your speaking time so as to make more time available in which this House can have a debate. Let me just read you the figures for the afternoon. That afternoon, the time available for speaking to the reports amounts to 50 minutes each for the Council and the Commission, while Mr Brok, the rapporteur, gets five – which is quite utterly inadequate in view of the importance of his report – and all the Members put together get 90 minutes between them. I put it to you, Mr President, that that is not reasonable. I therefore ask that, in the first instance, you agree with the institutions on a reduction for Wednesday, and then, in the longer term, I ask that this House should organise our orders of business in such a way that we have a proper amount of time in which to debate important matters among ourselves.
Mr Schulz, as you know, there are no rules on the speaking time allocated to the other institutions. Nothing in the Rules of Procedure states how long they may speak, and they are normally given free rein, that is to say that they speak for as long as they see fit. That is not the case for Members of Parliament, whose speaking time is very limited.
I believe that the Commission and the Council have duly noted Mr Schulz’s request. I am sure that they will act accordingly. Bear in mind that, in this item, there are three statements and their replies; in other words, we are talking about 50 minutes for those statements and replies. In view of the time restraints, I am sure that the two institutions will limit themselves so that the Members have time to speak.
Mr President, I do not entirely understand your reaction, particularly if we bear in mind the applause coming, for once, from all sides of the Assembly, following what was said by Mr Schultz, the chairman of this great party that is the Socialist Group in the European Parliament.
In fact, we are calling for you to negotiate with a view to restricting the length of the speeches made by the Commission and the Council on the Lisbon Strategy. They have already explained the Lisbon Strategy to us on three occasions; we are familiar with it. They can each therefore easily limit themselves to 15 minutes’ speaking time in which to outline their views on the Lisbon Strategy, thus leaving us time for a debate. People should not be treated like fools. We are aware of the problems connected to the Lisbon Strategy: Mr Barroso has already enlarged on them three times in this Chamber, and I would be surprised if he had anything new to add this time around. Fifteen minutes’ speaking time, therefore, for the institutions and the rest for Parliament seems legitimate to me.
Thank you very much, Mr Cohn-Bendit. If I have understood Mr Schulz correctly, he was referring to Wednesday afternoon, and you have referred to the morning.
In any event, we shall talk to the Commission in order to ensure that it conforms to the time available.
The next item is the one-minute speeches on matters of political importance.
I must warn you that not everybody who has asked to speak will be able to do so, because that would require more than the 30 minutes available. I am therefore going to give priority to Members who have not given one-minute speeches in previous sittings and I am going to ask all of you to conform strictly to the one minute so that there will not be too many Members unable to speak through lack of time. Let us try to ensure that everybody can speak, and I am going to begin – I repeat – with those Members who were unable to speak in previous sittings.
Mr President, I would like to ask the House to devote more time today to the situation of the Kurds in Turkey, because last week, the horrendous news reached us that the elderly parents of the chairman of the Kurdish Institute in Brussels were brutally murdered in Turkish Kurdistan. There is reason to believe that this was done by Turkish death squads. Unfortunately, this is not an isolated incident, because every week, we receive reports of such crimes against Kurds. I am sure you are familiar with the news that the second-in-command of the Turkish army himself was named as the organiser of a criminal gang which aims to eliminate Kurdish separatists.
I have therefore written to Commissioner Rehn, asking him to get the Commission to mount a thorough and independent inquiry into the circumstances of these brutal killings, which should not go unpunished. I hope that the House committees and the Turkey delegation will be giving these incidents the attention they deserve.
Mr President, I must inform you that, for several years, the company L.G. Philips has been axing jobs not only in the constituency of Dreux, but also in Aix-la-Chapelle, the Netherlands and Hungary.
All this is nothing new. However, one should also be aware that, in 2001, this company was created to prevent the problems affecting the cathode-ray screen market from putting the holding company, Philips, at a disadvantage. Behaviour such as this is extremely serious because it allows our large companies to shirk their economic, social and industrial responsibilities. Promises were made to the workers employed by these three factories but, to date, these promises have come to nothing. Furthermore, this liquidation reminds us of the events that took place in the Isère region with regard to HP and also reminds us that the large groups are doing as they please and are gradually dismantling Europe’s industrial policy.
– Mr President, I welcome the measure taken last week by the Commission, namely the Green Paper on energy, which I believe has emerged at a most opportune time. Europe is becoming increasingly dependent on supplies and it is clear that we will have to solve energy problems together. We must, for example, fully complete the liberalisation of the internal market and work together to save energy and to develop alternative sources of energy, including atomic energy. We must also tackle the issue of energy security together. I have said before that I am very much in favour of this Green Paper, and that it should kickstart discussion. The outcome of this debate should be a genuinely shared energy policy in Europe.
Mr President, this afternoon you mentioned International Women’s Day. Last week was also Endometriosis Awareness Week. Figures for this female disease are much the same as when I raised this matter in the House last year: up to 14 million women in Europe affected, up to EUR 30 billion in costs to the EU economy for lost days at work.
Endometriosis is a condition that is stagnating in misdiagnosis, ignorance and misunderstanding; it takes up to 11 years from onset to diagnosis. I can promise you, and it gives me no pleasure, that I will speak in this House on every appropriate occasion until every woman and every health professional in Europe is aware of this disease, its symptoms, its effects and the treatment options.
Mr President, Commissioner, ladies and gentlemen, I wish to speak about the second European Day to commemorate the victims of terrorism, which took place on 11 March.
I should like to thank you, Mr President, for the information you gave us on the way in which Parliament marked this date. I should also, however, like to ask you and the services to approach the Council to ensure that this commemorative day be accorded greater prominence and dignity in all EU Member States. I feel that this is essential. I am also strongly in favour of involving the national parliaments in the European Day commemorating the victims of terrorism, and of giving the day greater visibility in the future. This is, in my view, very important in the face of this tremendously dangerous threat.
– Mr President, as we have already heard, the parents of Mr Derwich Ferho, the President of the Kurdish Institute in Brussels and a political refugee in Belgium for the last 28 years, were brutally murdered by perpetrators who, according to the information available, are employed by the Turkish state. This is an extremely serious issue. A march was held in Brussels last week and the Flemish Minister of Foreign Affairs sent a letter to the Turkish ambassador in Brussels demanding clarification.
Given that Turkey is a country seeking accession to the European Union and given that this sort of behaviour is not exactly in keeping with the European profile which it likes to present, I would ask that we too, as an institution, demand similar clarification about this atrocious crime, so that we do not also give European citizens the impression that we are directed by certain centres of interest.
Mr President, there is almost no hope left that the presidential elections in Belarus next Sunday will be free and fair. The atmosphere during the election campaign is dangerous. The campaign has been marked by Aleksandr Kozulin, a presidential candidate, being heavily beaten by secret service men. In addition, many activists are being arrested and threatened, to stop them supporting the democratic candidate Aleksandr Milinkievich.
In this context, statements were made by some EU office holders which I found disappointing. After it became known that the European Parliament is planning to send an ad hoc delegation to Minsk, Commissioner Ferrero-Waldner stated that the members of that delegation will speak only for themselves. Mr President, may I kindly ask you to remind the Commission that Members of this House are the only elected representatives of the EU citizens, in contrast to the Members of the European Commission. Members of the European Parliament are entitled to speak of behalf of those who elected them and not only for themselves.
It is highly regrettable that the European Commission makes lamentable statements instead of expressing at least their moral support for the MEPs who are going to observe elections in Minsk, and instead of stating that in the event of any provocation by the Lukashenko regime against parliamentarians they are ready to take action in their defence.
Mrs Andrikienė, when our fellow Members take part in a mission of observers, they do not go on their own account. They are not representing themselves, but rather they are representing this institution.
It is possible that there has been a misinterpretation on the part of the Commissioner, and I am sure that that is how she sees it as well. When I have the opportunity to speak to her, I shall remind her of it, but I do not believe that that is necessary, because I am sure that the Commissioner is perfectly aware of the role that falls to our Parliament.
Mr President, as a Socialist and human rights activist, and simply as a militant opponent of the death penalty, I would like to express to all of you the anguish I feel for the family of Pablo Ibar, a Spanish citizen, whom the Florida courts sentenced to death for murder in 2000.
On 2 February, the Supreme Court of that State lifted the death sentence on the alleged accomplice in the murder, having ruled that there were errors in the previous trial and that the evidence against the convicted men was insubstantial.
Nevertheless, the hopes then raised were dashed on 9 March, when that same Supreme Court confirmed the death penalty for the European citizen, Pablo Ibar.
We in the Socialist Group in the European Parliament are calling upon the competent United States authorities to seek a resolution to this unjust and inhumane situation. I would also ask you, Mr President, as well as the Chairman of the Delegation for Relations with the United States, to address the said authorities, on the one hand to reiterate our well-known complete rejection of the death penalty and, on the other, to ask that justice be done in the case of Pablo Ibar, who was unfairly convicted, as appears to be proved by the acquittal of the person who was originally convicted of being the accomplice in the same alleged crime.
– Mr President, the European Union is taking all the necessary measures to combat avian influenza and rightly so. However, avian influenza has generated a great deal of panic among consumers, and as a result we have seen a drastic fall in the consumption of poultry by 80% and a fall in the consumption of eggs by 45%.
All this has put the poultry farming sector in a very difficult position and the European Union is not taking the right measures to help the industry. We should not allow this under any circumstances. I call for suitable measures to be taken to help poultry farmers. Moreover, if we do not take these measures, once the fuss dies down, we shall not have any poultry farms in the European Union to meet future demand and the poultry products of the European Union are certainly of a higher standard than the products which we shall have to import from third countries. I therefore call for us to demonstrate our solidarity with the industry.
Mr President, six years ago the pollution of the River Tisza with cyanide, which was caused by gold mining in Baia Mare, Romania, showed us the dangers of gold mining at the heart of Europe. Hungary was not a member of the European Union at that time, but the whole European Union showed solidarity with us, the victims of the river pollution.
The European Union has recently adopted a directive on mining waste that will stop all mining activity that is dangerous to nature. We were more than satisfied when the Romanian Government, even before its membership of the European Union, showed its readiness to accept this directive. However, according to the latest worrying news in some political and business circles, the idea is once more emerging of opening up a new gold mine with cyanide technology in Romania. Let us give a strong and definitive ‘no’ to such dangers and ventures. Let us ask the Romanian Government to keep to its commitments.
Mr President, I should like to say a few words about the elections in Belarus and Ukraine.
The situation in Belarus is abundantly clear. It is very difficult indeed. It is likely that these elections will be neither free nor democratic. Clearly, the repression of opposition leaders and candidates is proving far more severe than had been anticipated.
It is important to keep in mind that another election campaign is under way too. Elections are also due to take place in Ukraine, a country that has already shown its pro-European leanings.
I myself have been to Lvov on behalf of the Socialist Group in the European Parliament, to support the election campaign of the Socialist Party of Ukraine. I have to say that I was uplifted by what I witnessed. I saw Ukraine, and I saw many pro-European electoral slogans. I would, however, like to report an important and worrying issue. It was brought to my attention that certain electoral registers, that is to say lists of people entitled to vote, might not have been drawn up correctly. This highlights the potentially enormous importance of what our European Parliament representatives are doing not only in Belarus but also in Ukraine.
Mr President, so far President Mahmoud Abbas, who is due to address us this Wednesday, has been a big disappointment as President of the Palestinian Authority. He has been unable or unwilling to reign in terrorist suicide bombers, including his own Fatah al-Aqsa Martyrs Brigade. He has failed to disarm militants from Hamas and Islamic Jihad and seems incapable of stopping the rampant corruption that, in part, led to a Hamas victory. Although the EU must be an impartial and strong supporter of the roadmap for peace under the Quartet, we must not fund a Palestinian Authority led by an unreformed Hamas, an EU-banned terrorist organisation committed to Jihad and a Caliphate under Sharia law.
First, Hamas must renounce violence and recognise Israel’s right to exist. If that means that the Palestinian Authority gets its money from Iran and Saudi Arabia, so be it. That will mean less money for Iran to build its nuclear weapons.
Mr President, on 28 February in Brussels four Commissioners – those responsible for enterprise, the environment, competition and energy – presided over the first meeting of a high-level group to look at issues concerning energy, the environment and competitiveness. Around the table there were also four cabinet ministers, twelve chief executives of energy producers and energy users, three NGOs, the Chairman of the European Trade Union Congress and three regulators.
However, there were four empty chairs at that crucial advisory meeting, the first meeting that will set a two-year agenda. Colleagues may be surprised to know that those four chairs were allocated to Members of this Parliament. I regard that not just as a discourtesy to the Commission, but these are crucial issues, and if we want to be engaged with those issues, perhaps you would explain to me and to Parliament why those chairs were empty. Will you please put in place the procedure to nominate people to fill those chairs, and if you cannot do it yourself, why do we not have nominations and an election to fill those four empty chairs?
I hope that I am not mistaken in saying that the places were empty because the Conference of Presidents had decided not to appoint representatives of this Parliament to occupy them and to ask the Commission for clarification of the status, purpose and role of representatives of Parliament in this technical committee. Our not having received that clarification, the Conference of Presidents decided not to appoint representatives of this Parliament. It is not therefore a case of there being representatives who did not attend, but rather of representatives not having been appointed to do so.
Mr President, I am happy to take your assurance. However, I served for a year as a member of a previous high-level working group on the automotive industry. The terms of reference were clearly defined and I believe that it was crucial for a Member of this Parliament to be there from the very beginning. If you had asked for my advice, I would have explained how that system worked.
In addition, we had a hearing in this Parliament about the high-level working group. It is absolutely vital that we are involved. My dismay is that this was not resolved before the first meeting, because this group only meets every three months and the crucial agenda-setting and design of two years’ work will now have taken place without Members of this House sitting round the table.
Thank you very much, Mr Harbour. I would emphasise that the Conference of Presidents decided to ask Mr Barroso to explain the purpose of Members being present in these groups, and Mr Barroso will come to explain that purpose to the Conference of Presidents.
You are welcome to disagree with the decision taken; I am simply communicating it to you.
Mr President, wholesale arrests of opposition activists have taken place in Belarus in the last few days. The European Union cannot stand idly by whilst the fundamental rights underpinning all civilised societies are infringed.
I appeal to the European Commission to take immediate action and to draw up a black list of the Belarusian and the list should be as long as possible. All members of the dictator Lukashenko’s immediate entourage must be banned from entering the European Union. Such a ban should apply to those responsible for the decision to use force and for directing the activities of the internal security forces. It should also apply, however, to circles involved with media propaganda. Imposing visa sanctions on these persons will be an effective method of weakening the position of the Belarusian Government, whilst avoiding a negative impact on Belarusian society as a whole. It will also send out a clear signal to the opposition that their western neighbours are not indifferent to their situation. The individuals responsible for the latest wave of arrests must be punished.
Publicising the intention to draw up the black list I described may well save the lives of many people and protect them against repression. A preventive measure of this nature will prove that Europeans do speak with one voice and are indeed united in the defence of fundamental human rights.
– Mr President, the attempt by the Czech Government to ban the Czech Communist Youth Movement because it projects the perception of class struggle and of Marxism and Leninism is an insult and has provoked the indignation of thousands of democratic people in Europe and the rest of the world. I have copied a memorandum and petition to you and to the chairmen of the political groups. This sort of stand is intolerable, given that the Communist Party of Bohemia and Moravia is a party with a great deal of political action, influence and recognition among the Czech people and is represented in the European Parliament by six members. In truth, how would we feel if the legality of the youth movement of the party from which we came was questioned?
This sort of action comes within the framework of the anti-communist strategy and is opposed by the overwhelming majority of peoples. I call for us to condemn it, thereby expressing our defence of democratic rights, freedom of political action and ideological expression, by calling on the government and authorities in the Czech Republic to put an immediate end to the ideological and political persecution of young Czech communists.
Mr President, the art of letter writing is certainly flourishing. What European Union Commissioners ought to be doing is putting their noses to the grindstone and getting down to sustained hard work to reinforce the European Union’s authority, which is gradually slipping away. Unfortunately, however, the Commissioners have decided instead to while away their time writing letters telling individual Member States what they should be doing.
I would like to mention the example of the Dutch Commissioner, who is one of the most controversial members of the Commission. Commissioner Kroes is currently under investigation by the House, following allegations of conflict of interest and lobbying activities. She recently took it upon herself to send a letter to the Polish Government concerning the merger of two Polish banks. I thought it might have been appropriate for the Commissioner to share her country’s first-hand knowledge of how to lose a referendum on the Constitution with the Polish Government. Instead, the Commissioner saw fit to preach to the Polish Government, even though a Dutch bank, the ING, had been very quick off the mark in buying one of the larger Polish banks, . The Commissioner’s offensive letter is paternalistic in the extreme, and typical of the attitude of the countries of the old Union to the new Member States. The Commissioner might have been more usefully employed preaching to the Dutch Government on how to prevent ethnic and racist tension, which is unfortunately fast becoming a fact of life in her country.
Mr President, you asked that this Parliament should enjoy a greater commitment from its membership. This is not really a parliament in any sense that the British would understand or recognise. This Chamber looks like the Supreme Soviet, apart from the flags. It conducts business like the Supreme Soviet and the debates here are not debates in any real sense of the word at all.
As a mere backbencher, if I get one minute – determined by officials and not by knowledge or need – I am lucky. There are no interventions, there is no giving way, nor any chance to challenge and test ideas that have been put forward. This essentially is an elaborate democratic fig-leaf and we are all part of a charade.
– Mr President, the extermination, the disgusting murder of the former President of Yugoslavia, Slobodan Milosevic, in the detention centre at the International Criminal Tribunal in The Hague, which was planned and executed by the imperialists of the USA and the European Union responsible for the war in and the break-up of Yugoslavia, is yet another link in the long chain of crimes against the peoples who stood up against imperialist barbarity.
The people who planned and executed the abduction, imprisonment and trial of Slobodan Milosevic at The Hague, having refused to take measures to protect his life despite his serious health problems, brought about his extermination. The USA and the European Union set up the travesty of a trial at The Hague in order to redeem their crimes against the Yugoslav people, whom they bombed for 78 days in 1999, purely and simply because Yugoslavia, while accepting the overall Rambouillet agreement, refused to accept the deployment of NATO occupying forces on its territory.
The imperialist attacks on and occupation of Iraq and Afghanistan which followed the bombing of the people of Yugoslavia revealed once again in its true colours the repulsive face of American and Euro-unifying imperialism and its hideous crimes against peoples and mankind.
The peoples will continue to fight against imperialism and for the right to shape their own destiny.
– Mr President, I would like, again, to bring to the House’s attention the five Bulgarian nurses and the Palestinian doctor who have been jailed in Libya. In 1999, they were accused of deliberately using blood transfusions to infect 400 children with the AIDS virus. Although they were sentenced to death in 2004, the sentences were a matter of legal contention and have now been suspended. We welcome the Supreme Court’s decision and look forward to more transparent procedures and a fairer trial.
These people have been subjected to incarceration and torture for seven years, and we now hope that their trial will not be exploited and misused for political ends. Until such time as they are at liberty, it is our task as parliamentarians to highlight this case and follow its progress closely.
Mr President, I would like to express to the House my satisfaction and relief at the decision taken by the management of General Motors on 15 February to manufacture the new Opel Meriva model at the Figueruelas factory in Zaragoza, thereby finally putting an end to the risk of the relocation that it has been planning for months for 7 600 workers and many more auxiliary companies.
I would like to congratulate the workers on their commitment to productivity, the Spanish directors and the engineers for their good work, and the regional government, headed by its President, Marcelino Iglesias, for its support.
That is not sufficient, however. The competitor was the Gliwice factory, in Poland. The only advantage it was offering was lower labour costs. Our relations over recent months have given us a better understanding of the frustration of the Polish workers and, as a result, we support the proposal of the European Workers Forum that the Agila model be produced in Gliwice.
In the meantime, by way of compensation, the Spanish Government has just opened up the possibility of the free movement of workers, but that is not sufficient either. What we need is a European industrial policy.
Mr President, I am glad that Commissioner Frattini is here to hear me address the next item. In a recent statement, the Dutch Minister for Integration, Mrs Verdonk, announced a change in the return policy for homosexuals and Christian asylum seekers from Iran. She said that since homosexuality and Christianity are not outlawed in Iran, asylum seekers can simply return home. Whilst this may, strictly speaking, be true, in practice, homosexuals and Christians have good reason to fear for their safety. It is a fact that homosexual activity carries the death penalty.
My question to Commissioner Frattini is whether the Commission intends to find out whether Dutch return policy is in line with the European minimum standards for asylum seekers as laid down by the directive that is required to be implemented by October of this year, and whether it is in line with international agreements.
The digital television era is supposed to be one of increased competition and an era where consumers have more choice between quality services. Unfortunately the change over to digital TV in Malta is creating new monopolies where consumers are simply being asked to pay for the screening of popular sports events which until today have been enjoyed free of charge. Moreover we are witnessing the formation of a factual state in which there is no interoperability between the different systems of digital television. This means that it is very difficult to interchange systems with the result that the choice of the consumer is being limited. Even worse, our consumers are being asked to pay private operators to receive national channels which until today they had been receiving free of charge while the authorities still expect them to pay the same amount for the television licence. The digital era is supposed to be such that information and entertainment are accessible to all rather than to an increasingly restricted number of people.
Mr President, I had the honour of receiving a declaration from a group of young people who visited the European Parliament last Thursday. They were rather disappointed at not being able to meet more of us, and I therefore promised to inform you of what they wanted to say. They came from the Second Chance School, and their message is as follows:
‘We, the young people from across Europe, participating in the E2C youth summit in Copenhagen in June 2005, hereby declare the following: “All young people have the right to make decisions about their life and create their own future. All young people have the right to an education – at any level. All young people have the right to be different and to be as they really are. Everybody should respect each other, and respect goes both ways. No young person should be discriminated against or suppressed. All young people should have homes, food and care.” ’
As a message from those schools for which we fight so very hard, namely those that guarantee lifelong learning for all, this is something that I really think we should take to heart in our forthcoming political work.
Mr President, the chikungunya epidemic that is currently hitting Réunion is plunging this outermost region of the European Union into an extremely worrying health and economic crisis, and the scale of the long-term consequences is very difficult to assess.
The virus, which is transmitted by mosquitos, has now already infected 200 000 of the 760 000 inhabitants of the island of Réunion and is thought to be directly responsible for the deaths of five people.
The form taken by the disease – the severity of which went undetected until the start of this year – directly threatens some of the most vulnerable population groups, including the elderly, young children, pregnant women and patients already carrying a disease.
Just when the European Union is – quite rightly – concerned with combating another health crisis, one that affects the agricultural sector but that only potentially threatens the population, I would be immensely grateful to you if, as from today, you kindly expressed your and the European Parliament’s solidarity with citizens of the Union who are living in real fear of chikungunya. I thank you in advance on behalf of all the inhabitants of Réunion.
Mr President, I should like to mention two issues concerning the Serb area of Kosovo.
Firstly, there is every possibility that a genuine humanitarian disaster will take place there over the next few months. I refer to a humanitarian disaster in the areas occupied by Serb refugees. Bear in mind that in those areas electricity is only available for an hour a day and terrorist groups extort protection money to let medicines through. There is absolutely no security there. Terrorist groups are also blowing up Orthodox churches in the zone, and those churches are not only places of religious worship but also part of our common European heritage. In my view, the destruction of these Orthodox churches is certainly a crime comparable to the destruction of the figures of the Buddha in Afghanistan by Al-Quaeda.
Mr President, sadly, it seems to me that Europe has now turned its back on Kosovo and on the Serbs. It is ignoring people who hold democracy and human rights dear.
Thank you very much, Mr Chruszcz. I regret to say that there are fifteen other Members who are not going to be able to speak through lack of time.
That concludes this item.
The next item is the joint debate on
- the oral question to the Commission on forced prostitution in the context of world sports events, by Anna Záborská, on behalf of the Committee on Women’s Rights and Gender Equality (O-0006/2006 B6-0008/2006),
- the oral question to the Commission on EU measures against trafficking in human beings and the launch of an anti-trafficking day, by Karin Riis-Jørgensen and Elizabeth Lynne, on behalf of the Group of the Alliance of Liberals and Democrats for Europe (O-0011/2006 B6-0011/2006),
- the oral question to the Commission on EU measures against trafficking in human beings and the launch of an anti-trafficking day, by Hiltrud Breyer, on behalf of the Group of the Greens/European Free Alliance (O-0017/2006 B6-0014/2006),
- the oral question to the Commission on EU measures against trafficking in human beings and the launch of an anti-trafficking day, by Lissy Gröner, on behalf of the Socialist Group in the European Parliament (O-0019/2006 B6-0015/2006), and
- the oral question to the Commission on EU measures against trafficking in human beings and the launch of an anti-trafficking day, by Eva-Britt Svensson, Sylvia-Yvonne Kaufmann, Kartika Tamara Liotard, Feleknas Uca, Ilda Figueiredo and Věra Flasarová, on behalf of the Confederal Group of the European United Left/Nordic Green Left (O-0021/2006 B6-0016/2006).
. Mr President, Commissioner, ladies and gentlemen, I speak today as chairman of this Parliament’s Committee on Women’s Rights and Gender Equality. I also speak as a woman supportive of women forced into prostitution.
It is unacceptable that a woman should be forced into prostitution; it is unacceptable that she should sell her body. In actual fact, ladies and gentlemen, the news has never been so sad. In the German capital, on the outskirts of the Olympic stadium, a 3 000 square metre ‘megabrothel’ has just opened its doors to welcome 650 clients at any one time. Over 40 000 poor young women will be ‘imported’ from the East in order to satisfy the post-match requirements of the spectators of the World Cup football tournament.
The fight against trafficking in women and the fight against forced prostitution are a priority for female political representatives too, and are undoubtedly so for Angela Merkel. Let us call on her to add her voice to ours.
As political representatives from all sides, we have powerful tools available to us. Let us reject this instance of decadence and let us make ourselves heard not only here, in the European Parliament, but also in our Member States, at the Council of Europe and in all the fora in which we can make our voices heard. Let us make ourselves heard loud and clear. This is not the first time that the various United Nations bodies, the Council of Europe and the EU institutions have used sport as a vehicle for sending out a message of good citizenship and progress.
Those in power would have us believe that this state of affairs is an unfortunate coincidence. However, the lawyer working for the group that built this ‘pleasure palace’ has stated that ‘football and sex go hand in hand’. How is it that, in football’s highest governing bodies, nobody seems deeply shocked by this?
It would seem that encouraging young men to take part in brutish acts orchestrated against young women does not shock anyone and that the failure to prevent these acts and to protect the victims against this organised degeneracy is not a source of outrage. The FIFA President, Joseph Blatter, wrote to the Committee on Women’s Rights and Gender Equality saying that his organisation was not responsible for what took place outside football grounds. Neither UEFA nor the heroes of the national teams have said a word.
UEFA has set itself the task of promoting football in Europe, in a spirit of peace and without any form of discrimination. The footballing world is a man’s world: the reality inside the grounds shows this. It is men who demand the services of prostitutes and who abuse women. That is why I am addressing men too – my male fellow Members and all those men in positions of power.
To conclude, ladies and gentlemen, I would point out that we can already count on the public support of men in order to combat trafficking in women and forced prostitution.
I am grateful to our colleague, Mr Heaton-Harris, who is himself a professional soccer referee, for having made the Sports Intergroup a mouthpiece for speaking out against trafficking in women and forced prostitution. I am grateful to our colleague, Mr Coveney who, as a Member of this Chamber, oversees the work of ‘businessmen against trafficking in women’ and the ‘Stop the Traffic’ campaign.
Finally, I call on you all to support the impressive work done by the Council of Europe, which launched the first ‘agreement on the fight against trafficking in human beings’ in Warsaw on 16 May 2005: to date, only 11 of our Member States have signed this agreement. None of them has ratified it yet.
Mr President, Commissioner, ladies and gentlemen, all the legal instruments and every possible political measure must be applied in order to prevent women from being commodities whose only purpose is to act as sex workers, and this not only in Berlin but also throughout the world.
. Madam President, the evil of human trafficking is a clear example of an area where the EU can and must act. That is why Karin Riis-Jørgensen and I tabled our oral question. We want answers today if at all possible.
Not enough publicity is being given to this foul trade. In many cases the victims are seen as the offenders: we must turn that around. I am pleased with the recent attention the subject has been receiving at EU level. Parliament’s own-initiative report is due; the Council adopted an action plan in December; there is the Council of Europe Convention; yet there is still little progress. There is no point in Member States talking unless urgent and concrete action is taken.
At the moment these women – and we are mainly talking of women and girls – have no guaranteed protection. They are treated as illegal immigrants and deported, and, in many cases, are retrafficked. There are actions that can be taken: they are laid down in the European Convention against Trafficking, amongst other documents. We need safe havens so that young women and girls can be protected. We need at least the 30-day breathing period that the European Convention calls for, so that these women can decide whether they will take part in the prosecution of the traffickers.
In the United Kingdom, there is only one safe haven with 25 places. It is estimated that over 1000 people per year are trafficked into the United Kingdom for sexual exploitation. The failure to tackle this problem really is not good enough. The United Kingdom and other countries must sign up to the Council of Europe Convention.
Finally, with the run-up to the World Cup in Germany, we need to do much more to make people aware. It is estimated that thousands of women and children will be trafficked during that time and used for forced prostitution. In this oral question and in this debate we are not talking about prostitution where the prostitutes know what they are doing. We are talking about a modern-day slave trade, where the women and children have no choice about whether or not they work as prostitutes. This is what today’s debate is about and we must not confuse the issues. That is why I am working in the campaign to give the red card to forced prostitution and I hope all the fans, footballers and sports associations, together with all other organisations, will get behind the campaign to stamp out this evil trade.
. – Madam President, I hope that this resolution will end up right in the back of the net and thereby bring this issue, once and for all, out of the taboo area and into the public eye. Forced prostitution is something that nobody wants to talk about: the people engaged in it do not want to, and nor – unfortunately – do its victims. We must also make much more of an issue of the connection between migration and job creation.
The German Football Association wanted to keep this issue in the taboo zone, and our breaking through its defensive wall amounts to a massive success. As has already been said, we really do have to be firm in showing people-trafficking and forced prostitution the red card. We have to make it abundantly clear that fair play in sport involving saying a firm ‘no’ to forced prostitution. Under no circumstances whatever can it be tolerated. I have to tell Commissioner Frattini, though, that we not only have to get the criminals, the people-traffickers themselves, in our sights – although we must of course do that – but, in order to do that, we also need solutions that do not criminalise only the women involved, which is what happens at present. I hope that you will address this issue in your speech.
My expectation is that we do more than just require visas, for it would be the women who would bear the brunt of that, when what is needed instead is prevention and care and support for women. Much as is done already under Italian immigration law, we must guarantee women who are unwilling to testify as witnesses the right to remain. We need to do more if women are to be enabled to escape from forced prostitution.
. – Madam President, Commissioner, ladies and gentlemen, the football World Cup is being held in Germany under the slogan, ‘a time to make friends’. The sporting community is getting ready for it, but so are organised gangs of traffickers – getting ready to ship thousands of women to Germany and exploit them there. These women will be enticed to Germany with false promises and then forced into prostitution. Poverty is one of the main causes of this, and that is where we must start, but making people welcome in Germany must also mean protecting women in need rather than turning a blind eye to their plight.
Up to 800 000 women worldwide fall victim to people-trafficking, and 100 000 of them come from the EU. Although nobody has any idea how many of them will be in Germany this summer, we should show the people-traffickers the red card. What I expect you to do, Commissioner Frattini, is to take the proposals that the Committee on Women’s Rights and Gender Equality put forward in the Prets report and in the plan of action against trafficking in women, and use them as the basis for practical action.
If the women’s organisations’ campaign for multilingual telephone hotlines is to be supported, it will need funding. Victim protection schemes need to be put in place. Reference has already been made to the way in which the Member States have been no more than half-hearted in their transposition of the 2002 Asylum Directive, and pressure needs to be brought to bear upon them. Belgium has said that the right to remain will be accorded to women who are willing to take the witness stand and who want to get out of prostitution, and that they will be given help in order to do that. That is quite splendid.
If the modern-day trade in women is to be effectively combated, then Europol will have to become more involved, and there are of course things that the sporting associations can do; that is why we rely on their cooperation in appealing to the fans to keep their eyes open and do their bit, as they must. To demand special visas for women is to shoot from the hip, and I am not in favour of that, so please give some more careful thought to what you propose to do.
Madam President, millions of people around the world are delighted at the prospect of the upcoming World Cup football tournament, but how many thousands of women must be sacrificed so that men can not only watch football but also purchase readily available sexual services? If a sufficient volume of sexual services is to be offered, tens of thousands of women, including many with no choice in the matter, will have to supplement the already large number of prostitutes in Germany. This trafficking in human beings is shameful and deeply inhumane. It is indicative of an oppressive view of women and also shows the low regard in which all those men who will be coming to watch football are held.
In order to put an end to the violence against women and children, responsibility for sex slavery and prostitution should be laid at the door not of the victims but of those who assume the right to buy and sell women’s bodies. ‘Forced prostitution’ may be interpreted as implying the existence of its opposite, that is to say some form of what might be called voluntary prostitution. There is, however, no such thing as voluntary prostitution. Women do not choose prostitution; they are forced into it for one reason or another. This may happen through their being victims of organised crime, but poverty and unemployment are other causes. Above all, however, there are clear links between prostitution and the fact that women have, in the past, been exposed to physical, psychological and sexual abuse.
The links between the legalisation of prostitution and the increase in trafficking for the purposes of sex slavery need to be clarified. What, for example, does the fact that prostitution is legal in Germany signify in terms of the increase in the number of victims of sex trafficking in connection with the World Cup? Legislation that permits prostitution must be evaluated and compared, for example, with the Swedish legislation that criminalises the client. The Swedish legislation has shown that, when demand is reduced, the number of victims of trafficking and prostitution decreases too. Responsibility is placed where it belongs: with the clients. It is they who must accept responsibility for their sexuality, without buying women’s bodies.
If we accept that men can assume the right to purchase women’s bodies, we are, as a consequence, forced to accept a situation in which approximately four million women and children are moved around, within and between countries, in order to be exploited sexually.
To condemn sexual exploitation and prostitution does not mean putting the blame on women working as prostitutes. Absolutely not. We want to see all women given the right to their sexuality, and on equal conditions and without being oppressed. Women are not a commodity. They are not for sale.
. Madam President, ladies and gentlemen, the questions posed by Mrs Záborská and by the other speakers demand a detailed response on my part: it is only right and proper that I provide some concrete answers. Sixteen different points have been addressed in the various questions, and some very precise requests made, to which I will try to respond.
More generally, I find it unthinkable that one might take advantage of a sporting event, which in principle ought to be an opportunity for promoting positive values, in order to tolerate or encourage forced prostitution. In this regard, I have heard a truly saddening reference, namely that football and sex go hand in hand, as though forced prostitution were the inevitable consequence of a large sporting event. Rather, this is the opposite of sport’s most wholesome values.
It therefore seems necessary to begin with legislation, and precisely with the relevant European legislation adopted in this context, which provides for the prosecution of those who help force people – women and children mainly, but, it must be said, men too – into prostitution.
As you are aware, a European framework decision exists, while on the subject of Germany, there is currently a national law in place that entered into force in 2005; in other words, it is a fully applicable law. We will also prepare a report to the Council and to Parliament before the end of April on the application of the framework decision on trafficking in human beings and on the criminal prosecution measures so as to ensure that all of the Member States have adopted national laws transposing this framework decision before the World Cup football championship takes place.
Among the most important rules is one that requires the Member States to prosecute those responsible in their countries of origin and not in the country in which they committed their crimes. The framework decision stipulates this with the aim of ensuring that trials are actually carried out and that criminal penalties are imposed.
After the report has been presented, between now and the end of April, the Council – and Parliament too, if it considers that it will be useful – will be able to thoroughly address the topic of the latest measures that could be adopted at European level, or rather at European legislative level. I believe that in relation to these measures, we ought to consider – even if we do not give a definitive answer right now – whether we should punish those who, as customers, take advantage of people’s services, knowing that these people have been victims of force and even in some cases of a genuine trafficking operation that has led them into slavery.
Obviously, the issue of the legality of prostitution is addressed in the Member States in very different ways. Nevertheless, I believe that if the customer is aware that the person with whom he is talking is a victim of trafficking, of force or of coercion, then he must think twice about what he is doing, including from the point of view of a possible criminal penalty.
The role of Europol and Eurojust in this area must clearly be developed. Among the priority issues that I raised when I met the President of Eurojust and the Director of Europol was precisely that of strengthening Europol’s and Eurojust’s capacities in terms of the application of the action plan against trafficking in human beings that we presented, as this Parliament will recall, at the end of last year. Europol can play a very important role in the coordination of European measures to combat these abhorrent types of crime. We have already successfully combated paedophilia, having succeeded thanks to action by Europol aimed at dismantling a paedophile network in 13 European countries; this is another area that needs to be followed up.
There is, then, the specific issue of the World Cup in Germany: I had made a promise to this Parliament, when this topic was first discussed, that I would formally involve the German Federal Minister of the Interior. I obviously did so, and Minister Schäuble, whom I approached, replied to me a few days ago formally assuring me that not only will the federal law in force be rigorously applied, but that it will also be specifically accompanied by prevention initiatives on the ground in all of the German cities involved in staging the football matches.
I can therefore confidently state that the German Federal Government, on the word of its Minister of the Interior, not only assures us that it will fully cooperate, but also calls for the Council of Interior Ministers, which is due to meet in April, to examine the issue with the aim of developing an operational strategy. It will be a non-legislative strategy in this case, but a truly operational one in terms of prevention on the ground, with the aim of preventing the sporting event from being used for the purposes of transferring a huge number of victims of this abhorrent trafficking.
At this point, I should like to make two remarks concerning the practical measures that I, in my capacity as a Commission representative, intend to present to the April summit of the Council of Interior Ministers. As regards the issue of visas, first of all, I would like to make it very clear in particular to Mrs Gröner – but also to those who wrote me letters after the seminar of 8 March – that I have never intended, wanted or planned to introduce visas for women. Visas are not introduced by category of person; visas are governed by country and by nationality. I had announced the plan to assess whether some non-EU countries, which are significantly at risk, are currently not subject to the visa requirement and therefore whether it might be advisable to temporarily extend the visa requirement for a country that is the source of a likely trafficking operation; this obviously did not include women. I apologise if I was misinterpreted at the seminar of 8 March.
I have looked into this matter and I can also give you the answer: according to police data, all of the flows of trafficked persons that originate from countries outside the European Union are subject to the visa requirement. It will not, therefore, be necessary to make changes to the current visa system simply because all the non-EU countries that, according to the statistics, are ‘at risk’ are already covered by the visa requirement. In any case, it was never a question of introducing a visa requirement for women, but merely of providing for more checks on some countries. There is no problem, but it is clear – and I will submit a proposal to the Council along these lines – that consulates need to carry out more checks in terms of ascertaining visiting groups’ actual purposes of travel, since it is obvious that those who traffic women for sexual purposes declare, or make the women declare, false reasons.
It is therefore incumbent on border guards and consulates to carry out the checks – something that requires cooperation among all of the EU Member States – and they will have to be enhanced checks to ascertain the veracity of the declared objectives. As you know, people often declare that they are visiting a country purely for tourism, which is a lie. In-depth checks are necessary.
Furthermore, it is clear that, as some of you have suggested, practical victim support measures are crucial. Personally, I support the idea of promoting dedicated telephone lines, that is to say telephone lines that, by means of a simultaneous interpreting service, can offer immediate assistance in as many foreign languages as possible.
Obviously, this relates to both the period during which the World Football Cup takes place and the period that follows: measures such as these cannot stop in July 2006. These measures providing immediate and operational support can be considered well and truly as part of European action, thanks to the projects and the funding that Europe can allocate to practical proposals of this kind.
Another measure that I consider necessary is a comparative study of all of the Member States’ laws on prostitution and on the connection between prostitution – where it is legal – and trafficking in human beings for sexual purposes. There is clearly a link between the rise in demand and, shall we say, the incentive for traffickers to carry out this shameful activity. There exists a study promoted by this very Parliament, which is precisely a study on transnational crime. On the basis of that very study, I intend to propose carrying out a comparative study in order to have a clearer insight into what constitutes the link between the rise in demand and the rise in trafficking.
Naturally, still in the scope of the Daphne programmes, it will be possible for the European Union to cofinance initiatives on this issue with the aim of increasing the public’s awareness of the need to reduce the demand for prostitution. In fact, reducing the demand for prostitution limits or helps limit trafficking of persons for sexual purposes.
Another proposal that can be made relates to more in-depth contact with local governments, regional governments and town councils. It is clear that phenomena such as these are present throughout the EU and, as you know, a European Crime Prevention Network does in fact exist. We will see whether it will be possible for this European network or other systems to enable local governments to become more involved in the activity of prevention, on the one hand, and of helping the victims of trafficking, on the other.
In terms of victim support, there is also the application of the rules that were cited just now, which place in a certain category female victims and those who are, in general, victims of trafficking in human beings or of forced prostitution. In the aforementioned European legislation, it is specifically the European directive of 2004 that guarantees the granting of residence permits, as someone requested a short while ago, and you are aware that the Member States can transpose the European directive until 6 August 2006: fortunately some Member States have already done so and, in order to give a little encouragement to the Member States that have not done so by spring, in other words much earlier than August, I shall convene a technical meeting with the representatives of all of the Member States in order to understand which problems have, to date, prevented the transposition of that directive into national law and in order to formally request, before the deadline expires, that, by August, all of the Member States guarantee the victims of sexual exploitation and of trafficking in human beings the preferential treatment stipulated by the European legislation.
Other important questions remain, such as the need for real statistical data on the phenomenon. As I had already mentioned, we intend to launch a debate, accompanied by an appropriate publication, in a few weeks’ time, and we will present a European communication on a typology of European statistical data on crime, with specific reference to this type of crime, so that we can at least be certain that we have reliable statistical data on the phenomenon, on its victims, on the complaints lodged and on the penalties imposed.
Obviously, this is not an initiative dedicated solely to the World Cup championship in Germany; it is a necessary initiative in the medium-term. Madam President, I am about to conclude, and I apologise for the length of my speech, but there were 16 different points and I should not like it if one of the speakers were to say later on that I had not provided answers.
We will promote a programme in order to increase awareness of the phenomenon at European level. I am personally in favour of the idea of a European day against trafficking in human beings and forced prostitution and, in a few weeks’ time, I intend to organise a technical seminar – which will obviously be open to everyone – for exchanging best practices with a view to preventing this phenomenon. Thank you.
Thank you, Commissioner. Your obvious engagement made it impossible for me to interrupt you when your allotted ten minutes of speaking time were up. It would have broken my heart to interrupt you. However, we are running out of time and we must move on quickly.
. Madam President, ladies and gentlemen, it has taken the civilised world thousands of years to eradicate the slave trade, inhuman working conditions and female submission, not to mention the death penalty, even though these battles are still not over.
The century that has just dawned must be the one in which this new form of slavery that is forced prostitution and that each year claims thousands of women and children as victims is banished from our societies. That is the message constituted by the oral questions submitted today by our Committee on Women’s Rights and Gender Equality.
The European Parliament – I am pleased to point out – is in fact identified throughout Europe and much further afield as a tireless defender of the universal values of the human person and of human dignity. By voting overwhelmingly in favour of Mrs Prets’ report on 16 January, we have already sent a very powerful signal to which you were not averse, Mr Frattini, as confirmed – if confirmation were needed - by your remarks of a moment ago.
Our oral questions today follow on from our vote in January and from our action of 8 March, and once again show our indignation. We are deeply shocked that preparations are being made for the forthcoming World Cup with a blind eye being turned not only to the construction, but also to the commercial promotion, of a place that some even dare to boast will be the largest brothel in the world. As you in fact said, Mr Frattini, it is unacceptable that international sporting competitions should have thus become outlets for forced and organised prostitution.
Mr Frattini, however strong our protests may be, they are not enough, and you have understood that. We are grateful to you for having replied to the majority of the questions we put to you. With the World Cup taking place in Germany very soon, this is a pressing issue. All of the initiatives that you have just mentioned are excellent, but I would draw your attention to the fact that they need to be in place in good time. That is why close monitoring is needed. For its part, the European Parliament will do everything in its power to help achieve this.
– Madam President, Commissioner, I am glad that many of the proposals that we incorporated into my report have been adopted. It is important that the general public should become aware of this debate. If this is to happen, figures and statistics will be vital, and they need to be arrived at using common rules, not only within the European Union, but also in third countries, for we know that visitors will be coming from them. These, then, should be included as well.
Much as I welcome the Commissioner’s intention to have a study produced on the effects of prostitution on the traffic in human beings, this should not consider only legal prostitution, but also the illegal variety. Questions also have to be asked about the situation in countries in which prostitution is banned. And what about the mobility of prostitutes’ clients? Any study must also take account of that.
You have already explained what you intend to do by imposing a visa requirement for the World Cup. I assume – and hope – that you want to tighten up controls on the grant of visas rather than to bring in a temporary visa, for then the question would arise of when one should begin and when it should expire. The reason why we are taking the World Cup as an opportunity is because general public interest in it will enable us to make them aware of how this problem fits into it. Forced prostitution, though, is also to be found going on at congresses, trade fairs, and even here in Strasbourg when this House is in session. This is what makes the introduction of temporary visa requirements so problematic.
I would ask you to decide what your priorities at the April Council meeting in Brussels are going to be. Austria will have to prepare itself to deal with this problem if it is going to host the European Championships in 2008. That is why good suggestions are vital; we could all do with some.
Although you stressed the importance of Europol, what that means in plain language is that Europol must be given not only more staff but also more powers, or else the whole thing will not be workable. There is much more to be said on this subject, but perhaps other Members will be the ones to say it.
Madam President, we are at a crossroads in the fight against trafficking in human beings. Last week on 8 March, and again now, Commissioner Frattini announced that an extensive study will be launched this year on how laws on prostitution affect the situation of trafficking in the different Member States. That is indeed good news.
In September last year, the Committee on Women’s Rights and Gender Equality presented a similar, smaller, study on the issue. It was the first of its kind. That study gave us a strong indication that criminalising the demand for trafficking has a very strong impact and that it substantially lowers the number of girls and young women being trafficked. Legalisation, on the other hand, has the opposite effect. It increases the number of victims of trafficking.
The figures also show clearly that not only does the legalisation of prostitution increase the legal part of the business, it also increases illegal prostitution. With the forthcoming study by the Commission we will strengthen the factual basis for measures against trafficking, especially criminalising the demand. This is no longer just an issue of different opinions; it is an issue of facts. I warmly welcome Commissioner Frattini’s work on the issue. Do we really want to fight trafficking? There is a way. Are we brave enough?
Madam President, personally, I do not care for the expression ‘forced prostitution’ because all prostitution is more or less forced, but our group naturally supports the resolution put forward. Trafficking in human beings is slave trafficking. It is discriminatory and shameful and a disgusting crime. It is crucial that we do more to help this extremely weak and vulnerable group of trafficked children and women.
On my own behalf, I should also like to welcome the fact that a thorough debate on prostitution in general is taking place. It is important that we dispense with the myth of the happy prostitute. The majority of prostitutes live miserable lives, exposed to the risks of, for example, assault, rape and sexually transmitted diseases. In no other area of our society is it accepted that a person’s working life might inflict such tremendous harm on them. Who, moreover, among those present in this Chamber would be pleased if his or her daughter were to become a prostitute? This is a debate that we must, then, make sure gets under way.
. Madam President, ladies and gentlemen, the World Cup in Germany is an opportunity to tackle the issue of the exploitation of human beings.
In my opinion, we need to support the initiatives put forward by the Commission in relation to women’s rights. I support the idea of launching an information and educational campaign designed to combat the phenomenon of sexual exploitation.
Initiatives need to be undertaken at European level, including through the use of international instruments such as the Council of Europe Convention, but it is just as important to make a clear distinction between the world of forced prostitution and those who freely choose to work as prostitutes. There are, in fact, associations of female and male prostitutes; one such association came here to Parliament in order to call for the recognition of their profession, beginning with the introduction of a Charter of Rights and of a declaration of principles.
There would appear to be a need, in political terms, to establish whether a woman who is not forced to prostitute herself should or should not be free to do so. Recognising voluntary prostitution and the laws governing a profession means recognising a series of rights and duties; among the rights – to mention a few – are those of living freely and safely, of carrying out one’s job free from slavery and of marrying, given that this is not permitted in some countries.
. – Madam President, today’s debate on trafficking in human beings and forced prostitution in the context of world sports events illustrates the tragedy of the thousands of exploited women traded in the sex industry. It also illustrates the absurdity of a liberal understanding of freedom according to which one is free to do anything one likes. This kind of licence leads directly to killing, the spread of diseases, drug addiction, prostitution, pornography and other ills.
Genuine freedom makes sense when it is at the service of truth and love. This means that violence, manipulation and deceit must be perceived as destructive and unacceptable, and that prostitution must be perceived as exploitation of the individual. The use of the so-called red card to combat forced prostitution and deal with this contemporary form of slavery seems rather an ineffective and disjointed approach in the context of liberal propaganda. Legal restrictions are needed.
Madam President, I was in Belgium in 1999 and witnessed the treatment meted out to a Polish woman who had been raped by an Albanian. This woman was ordered to leave the country after she filed a complaint with the police. The fate of the rapist is unknown. He might well have got away scot-free as he was a poor candidate for political asylum. The unfortunate victim of the rape did not, however, receive any kind of compensation or psychological support even though this could have been made available to her. It was impossible to help the victim because she was given three days’ notice to leave the country.
Consequently, it is important to grant special status to the victims of violence, rape and forced prostitution, allowing them temporary residence in the country concerned and some financial support.
Madam President, Commissioner, trafficking in human beings is without question a fundamental abuse of human rights and one of the most wretched phenomena of the present day world. This modern form of slavery that we are witnessing should not be part of any civilised society. The trafficking is extensive in scale and takes its toll on hundreds of thousands of victims in Europe. It is estimated that the number of sexually abused women and girls amounts to 85% of all the victims.
In this context, I would like to comment on two issues. The European Convention against Trafficking serves as a legal instrument, but the Council of Europe’s website offers information indicating that thirteen European countries, EU Member States, have failed to sign this Convention, and none of the countries has ratified it so far. Even the European Community has not signed this document. How is Mr Frattini, the responsible Commissioner, going to deal with this issue? Secondly, I would like to question how we can fight effectively against human trafficking if demand goes essentially unnoticed, apart from some cases, and if these services continue to be tolerated. According to some analyses, Europeans spend billions of euros for such services and, as a result, demand becomes the driving force of this successful business.
I am looking forward to the strategy and the promised communication on action plans to combat human trafficking which, in my opinion, will offer an appropriate setting for continuing our discussion on these serious matters and for expressing our views.
Madam President, in many countries, thousands of women are exploited and forced into prostitution, and the ones subjected to this forced prostitution are mostly young and vulnerable.
The weakest ones are controlled by pimps, who keep watch over them and who punish them physically, financially and psychologically; death threats are often made. One might wonder, therefore, why these women do not inform against their pimps. They are sometimes bound by love, but more often than not by fear. These helpless women thus accept this nightmare because they no longer have any choices.
For some, there is a stage of prostitution that is almost congenial. However, we are now increasingly seeing – but not really registering – this new kind of slave pacing up and down our streets. If the girl does not work enough, she suffers a torrent of physical abuse. The pimp puts constant pressure on her to encourage her to work. In circumstances in which prostitution is legal, the pimp defends the girl, puts her in touch with brothel-keepers and forces her to submit to the demands of the environment to which he belongs. In order to achieve his aims, he uses seduction, threats and violence. The victim is forced to hand over her earnings either directly or through a third party.
Subjected to violence as they are, these young women must settle large debts in order to cover the cost of their journeys and their identity papers. Staying illegally in a country, more often than not deprived of their money, they no longer have any hope of seeing their situations improve. When they resist the pressure of the traffickers, they, their children or their families are threatened. There is no way out of this situation, and the nature of the environment in which they work often makes them sink into drug addiction.
No one can wash their hands of a tragedy such as this. We have a duty: that of combating this vile business, as others have combated slavery, racism and arbitrary imprisonment. This debate concerns all of us, in all of the European countries.
– Madam President, it is very important that the issue of how to combat the traffic in people, and in women, be debated before the football World Cup kicks off in Germany. We are talking here in terms of thousands of additional prostitutes, most of whom will be working against their will and as a result of coercion. My many years of experience with NGOs working in the field of child prostitution on the borders between the Czech Republic, Germany and Austria lead me to believe that these crimes can be dealt with only by improving the laws, by giving more powers to the various institutions and authorities, and by cross-border cooperation with Central and Eastern Europe. In the longer term, though, it will be necessary to combat poverty and mount information campaigns in order to send forced prostitution off the field for good. Instituting an Anti-Trafficking Day will make people more aware of this problem.
Madam President, the questions tabled are commendable for the way in which they address the issues of people-trafficking and prostitution. I particularly – and wholeheartedly – endorse the demand for an inquiry into the relation between these issues and those about the course of affairs surrounding the football World Cup. I thought Commissioner Frattini’s response was excellent. I am delighted that the Commission is prepared to mount a comparative inquiry into the way in which Member States treat prostitution in legal and practical terms and into the impact of that policy.
I would ask Commissioner Frattini also to take into consideration the extent of transparency and controllability of prostitution, the extent of forced prostitution, opportunities for prostitutes to leave the profession and the demand for prostitution. I would be interested to learn something of how the adverse effects of prostitution can be controlled most effectively. I should like to conclude by saying that I am delighted with the tone of this debate.
– Madam President, Commissioner, ladies and gentlemen, a friend of my 20-year-old daughter recently told me, jumping for joy, that she had got herself a job as a hostess at the World Cup. When I asked her how this had come about, she – a sporty lass – told me that she had got the job by applying to the German Sports Association.
In this instance, I am sure that this is a proper job offer, but imagine that you live in poverty and your daughter announces that she has the chance, this summer, to travel to Germany, where a super job is waiting for her. Of course, as a mother or father, you rejoice at every opportunity your child gets, but who actually considers the risks involved or investigates whether the offer is genuine? That is just one of the many possible ways in which these things can happen.
Providing information where people are is where we must start – the Commissioner has referred to the many surveys that have been conducted – but we must make people, whether parents or children, aware of the dangers inherent in every such questionable offer. We know that there is a spectacular increase in the demand for sexual services during major events like this, and, of course, in the incidence of criminal activities such as people-trafficking and forced prostitution.
Only a very few women and children work without being in a brothel or managed by a pimp. Thousands are brought here from Central and Eastern Europe, Africa, Asia and Latin America, attracted by false information and driven by poverty at home and by the need to feed their families. They come here and are broken, and exploited, in the most brutal fashion, so that they end up losing their dignity and their self-respect.
Quite apart from providing information on the ground, there are things we have to do in the country in which the events are being held, things such as public relations work and a 24-hour multilingual telephone hotline – all these things are under consideration, and that is why we support these actions. Now in particular, at a time when the World Cup is being played for, we need to show the red card. Let us talk about how to do that.
– Madam President, the phenomenon of trafficking in and the movement of women is a problem with global dimensions which arises even more acutely during the organisation of sports events. Obviously, with this problem, there can be no discrimination between forced and 'voluntary' prostitution, because both forms have the same root: they are caused by deep poverty and social exclusion, phenomena which lead women to the limits of exploitation. However, from a legal point of view also, when the victim comes before the courts, how can a distinction be made between forced prostitution and prostitution and how can sanctions be imposed on the person behind them?
It is vital that it be made clear that sports events must be safeguarded in the conscience of all of us as roadmaps of values and cultures. Each and everything that sullies such cultural meetings must be abolished. I believe that the proposals you just mentioned, Mr Frattini, and Mrs Prets' proposals, lay down a serious framework at European and international level.
Madam President, Mr Frattini, ladies and gentlemen, I should like to thank Mr Frattini for the attention he has given to the issue of trafficking in human beings. This is one of the most appalling manifestations of international crime. It is a serious breach of human rights and of the laws on immigration and work, and has a highly detrimental effect on national and international security.
There has been alarming growth in this type of crime, and according to UN figures, it has become the third most lucrative activity in organised crime. This is a transnational phenomenon that is a major concern for a great many countries, be they countries of origin, transit or destination.
What is needed is therefore an across-the-board, coordinated strategy, involving increased efforts at both legislative and operation levels. At legislative level, the adoption in 2002 of the framework decision approximating the criminal provisions of the Member States and applicable penalties, and enabling judges from one Member State to issue a European Arrest Warrant relating to criminals involved in the trafficking of human beings was an important step.
This framework decision was supposed to have been transposed by August 2004. We are still awaiting a report assessing the measures adopted by the Member States and on whether or not it has been implemented by all Member States.
On the operational side, I feel that the main priorities are the strengthening of Europol, which is currently underused; rapid, comprehensive reaction in support of victims, whereby victims can be offered immediate assistance; and improved exchange of information and statistical data, to which you referred earlier, Commissioner.
Madam President, Mr Frattini, ladies and gentlemen, trafficking in human beings is a scourge that must be combated by all means at our disposal. Every year, more than 700 000 women and children are caught by networks of traffickers. In Europe alone, 100 000 women are victims of trafficking every year and subjected to acts that impinge on their physical integrity and mental health.
The trafficking of women and children is the most rapidly rising form of crime and it is known that the problem is worse during major sporting events. The trafficking of women is linked to illegal immigration. Thousands of poor women are lured by the promise of a decent, well-paid job, only to be forced subsequently into prostitution.
In light of what has already been said, the football World Cup provides the Commission with an opportunity to set a valuable precedent in combating the trafficking and sexual exploitation of women, by means of programmes aimed at the social inclusion and rehabilitation of women, along with legal, medical, psychological and language assistance.
– Madam President, the exploitation of women and children through forced prostitution, on the occasion of and centred around major sports events, is one of the scourges of our times. At a time when gender equality, freedom of thought and human rights are the focal point of our interest and thoughts, I consider the fact that the open borders of the free and democratic European Union provide the opportunity and offer asylum to organised crime in the form of the forced prostitution of women and children to be an insult.
The numbers, on the occasion of the World Cup in Germany, beggar belief. It is impossible to imagine the forty, fifty or one hundred thousand women and children from throughout the world who will flood the European country in a common action, women and children who, because of their poverty and the inability of world public opinion to address the problem, will be sacrificed at the altar of commercial sex as prostitutes.
Commissioner, offering advice or passing national legislation is not enough to combat this phenomenon. It is not enough to prevent serious diseases which threaten health as a result of commercial sex by relying on the free distribution of thousands or millions of condoms, as we have seen at major sports events. It is our duty not to tacitly legalise the humiliation of women and children who, with society, are being thrown to the lions of commercial interest by abusive prostitution.
I should like to finish, Commissioner, by mentioning that you proposed 25 March as an international anti-trafficking day during your recent visit to Athens. I would like to ask you to postpone this by one day, as 25 March is a national holiday in Greece, one of the biggest celebrations in our history. We respect women, but we also respect national holidays. Thank you in advance.
Pursuant to Rule 108(5) of the Rules of Procedure, I have received one motion for a resolution(1).
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
People trafficking, or slavery as we used to call it, stamped out by the British Empire with the force of the Royal Navy behind it, is now a sad fact of life under the new Brussels Empire. This despicable trade is being unwittingly fostered by a policy agenda governed by man-hating lesbians with no knowledge or understanding of the real world. If you doubt this click on to their website and make your own judgement.
The next item is the report (A6-0013/2006) by Mr Hutchinson, on behalf of the Committee on Regional Development, on relocation in the context of regional development (2004/2254(INI)).
. Mr President, Commissioner, ladies and gentlemen, the subject of my report – the relocation of businesses – is a sensitive but nonetheless topical one. I realised immediately that it had a delicate side when I presented my first draft report in the Committee on Regional Development. I have rarely witnessed – although I am still a young MEP – such a heated debate in committee. The fact remains that insight often springs from a clash of ideas, and I think that we have succeeded in drafting a good, balanced text, which expresses several interesting ideas and which enables us to demystify, clarify and better grasp the complex mechanisms of a genuine problem in our society. I should also like to take advantage of the time given to me to thank the shadow rapporteurs and all my colleagues who helped draft this report.
Ladies and gentlemen, there are a great many of us in this Chamber – perhaps not this evening, but in general – who were able to note that relocations give rise more often than not to considerable economic consequences for the regions affected. However, a relocation also means job losses and tragedies for the families that are the victims, and that is something that affects us.
Furthermore, an initial observation that I was able to make while preparing this report was that the European statistical tool in this area is weak. I was also able to observe that our Assembly had already addressed this issue in the form of other reports. In an initial resolution of 13 March 2003 on the closure of businesses in receipt of EU financial aid, Parliament put its finger on the major risk that relocations represent with regard to the primary objective of regional policy, namely economic and social cohesion. Then came the resolution of 6 July 2005 by our fellow Member, Mr Hatzidakis, on the reform of the Structural Funds. On that occasion, Parliament had drawn up several proposals regarding relocations.
My report obviously takes up the ideas contained in the resolutions previously voted on by the European Parliament. I have attempted to reproduce the main principals of those resolutions. After having pointed out that regional development policy is aimed at facilitating the development of EU regions and that public aid should not serve to encourage the relocation of economic activities, the report voted on by our Committee on Regional Development goes on to propose the adoption, both at Community and at national level, of measures designed to prevent, on the one hand, the potential negative consequences that relocations might have for economic development and, on the other, the social tragedies caused by these relocations.
Firstly, we are calling for a tool to be made available to us that will allow us access to more precise information. We therefore propose entrusting the Dublin Observatory with the remit of studying, assessing and monitoring the phenomenon of relocation in order to give expression to its social and economic impact and its effect on policy regarding cohesion and regional development. In addition to this tool, and in the absence of better coordination of our national social systems, the Committee on Regional Development considers that it is now crucial to adopt an overall European strategy for averting, managing and monitoring the relocation of companies not only within, but also outside the Union. We propose a number of measures that we address in very practical terms in the report.
Firstly, we call on the Commission to take all the measures necessary in order to fulfil what I believe is one of the crucial requirements of the report: that of preventing European regional policy from being an incentive for companies to relocate.
Secondly, we support the Commission proposal aimed at penalising the companies that have received EU aid and that relocate their activities within seven years. We also request that, in the event of non-compliance with national and international laws, it should no longer be possible for these same companies to receive public aid intended for their new place of production.
We call on the Commission to contemplate measures with regard to the relocations that I would refer to as ‘reverse’ relocations, namely those that, without relocation of the company’s activities, lead to a deterioration in working conditions. We consider that the granting, and continued provision, of public aid to businesses must be conditional on precise commitments in the areas of employment and local development. We suggest that the Commission develop a system designed more severely to penalise companies that, after having received public aid, relocate all or part of their activities outside the European Union. We also call on the Commission to include social clauses in international treaties and request that the implementation of these social clauses be supported by positive measures and incentives to help the countries and the companies that comply with those clauses. We support the Commission proposal aimed at creating a Globalisation Fund designed to avert and deal with the economic and social crises resulting from restructuring and relocations.
Finally, the Committee on Regional Development considers that the consequences of the many relocations must lead us to take an open and constructive approach to the issue of creating a genuine European social area. In this regard, we consider that social dialogue has a major role to play in terms of preventing relocations and of dealing with their effects.
Ladies and gentlemen, as we all know and as has been said often enough, the European Union has been going through a significant crisis of late. What is serious about this crisis is the fact that Europeans have undoubtedly lost confidence and interest in this fantastic project that is European integration. Whether it be by means of this resolution on relocations or by means of other texts, we, the Members of the European Parliament, who are elected by the people of Europe, have a duty to listen to these worries. I believe that the report on which we voted in committee contains some interesting areas for further reflection and that it responds to the legitimate questions posed by our fellow citizens on this matter.
.  Mr President, I should like to congratulate and thank the rapporteur, Mr Hutchinson, and the Committee on Regional Development for this exceptional report, which concerns a sensitive issue which has been the subject of extensive debate in the various Member States over recent months.
Without underestimating the sensitivity of the issue, I should like to remind you that the right of establishment anywhere in the Community is a fundamental freedom and cornerstone of the single market. It is detrimental to encourage or ban investment decisions. Specialisation and changes to the location at which economic activity is exercised form part of economic development and are needed if we want growth and more and better jobs.
However, the Commission knows full well that company relocations, as Mr Hutchinson stressed earlier, and the loss of jobs within the Union are very worrying phenomena. Of course we cannot intervene in decisions by companies or undertakings in their work; however, we are resolved to combat the social consequences of such decisions.
The objective of the Structural Funds, during both the current and the next programming periods, is job creation, growth and further economic progress. They are flexible and perfectly able to mitigate and limit the difficulties created in the regions and for citizens by a company's decision to close and relocate all or part of its economic activity to another Member State or outside the European Union.
Both current and future regulations which have not yet been finalised make provision for any company financed by the Structural Funds of the European Union which relocates within five years of receiving a subsidy to repay the subsidy. Thanks to this rule, companies will stop taking recourse to subsidy hopping.
To close, I should like to assure you that the Commission will examine carefully every specific proposal which Parliament may present within the framework of debates on future regulations.
. – Mr President, Commissioner, ladies and gentlemen, we are all aware of the terrible consequences of company relocations in various EU countries, namely increased unemployment, poverty and social exclusion. Development across vast areas is also hampered, especially in countries with weak economies such as Portugal, which are dominated by the ‘traditional’ industries of textiles and clothing, footwear and cable-manufacturing.
Relocations, according to the opinion delivered by the Committee on Employment and Social Affairs, affects not only these ‘traditional’ industries, but also highly capital-intensive industries such as steel-making, aviation, mechanical engineering and electronic components, not to mention large parts of the service sector, for example software development and financial, logistics and information services.
It is good news that the Committee on Regional Development, through its rapporteur Mr Hutchinson, has welcomed most of the opinions expressed by the Committee on Employment and Social Affairs, in particular the inclusion of the social clauses in international treaties based on the International Labour Organisation conventions, thereby ensuring that countries and businesses comply with them, although I personally do not feel that these measures go far enough. Nevertheless, as we stated in the debate and vote on Parliament’s resolution of 13 March 2003 on closure of undertakings after receiving EU financial aid, the Commission and the Member States must take action to put a stop to this economic and social scourge, which leads only to greater profits for multinationals and economic groups that do not demonstrate any social responsibility.
This debate must produce practical results, whereby the rights of workers are safeguarded and the economic groups with a history of relocations and unemployment no longer receive aid in any Member State.
The Commission, in conjunction with the Member States, must, as a matter of urgency, take on board the opinions of the European Works Councils, draw up and publish a blacklist of businesses and economic and/or financial groups that have used relocations for the purpose of increasing their profits and demand the return of any aid granted. More stringent requirements must also be in place with regard to defending jobs and regional development in forthcoming regulations on Community funds.
. Mr President, the Committee on Regional Development supported this report with a large majority. The rapporteur had to harmonise completely opposing opinions, and deserves our thanks.
The Group of the European People’s Party (Christian Democrats) and European Democrats has never supported the restrictions on freedoms, such as, in our case, the free movement of capital. Our compromise was based on this principle, and in the future, too, we must continue to refuse to expect solutions to local problems on the restrictions on freedoms. Unfortunately, we have already seen an alarming example of this, not too long ago, in relation with the Services Directive.
Protectionism induced by selfishness and fear will always have undesirable consequences. There has been a growth in production in countries where the labour market was opened to workers from new Member States, and unemployment levels have actually dropped. In other areas, some companies relocated to regions with cheaper wages. Company relocations raise many concerns. If company owners are only concerned with the profit, they may succeed in increasing their profit levels, but they would cause damage to others. Increasing shareholder revenues are no consolation to employees who lose their jobs because their company relocated to the developing world, or even just to a different region of the European Union.
Therefore we must identify the appropriate methods to enforce the common good, but I am afraid that no law can ever replace the feeling of mutual responsibility between owners and employees, for the welfare of the other. The owner-employee relationship will only have a ‘human face’ if it is based not only on economic, but also on ethical considerations. Therefore, I am certain that while we are searching for new routes and new solutions, we will have to return to the issue of company relocations.
– Mr President, I am glad that the rapporteur – after what were at first considerable differences of opinion in the Committee – has succeeded in achieving such a broad compromise on this report. It is a compromise of which I am very much in favour.
There are three points that I would like again to highlight. Firstly, I was interested to learn that only a very few companies that relocate actually get European aid, that is to say, aid from European tax revenues, and, as cohesion and structural policy are founded on solidarity with more vulnerable regions, I do not think that anyone here in this House will be undermining them.
Secondly, there needs to be more transparency as regards which companies get which aid, in order to make it clear to our electorate what we in the European Union are actually doing and what we are supporting. In any case, we will not stand for any ‘subsidy hopping’.
Thirdly, where relocations result in job losses, there is a need for an instrument to help those affected, and that is what the globalisation fund could be.
. Mr President, ladies and gentlemen, I am delighted to see that, after the long hours of work devoted to the report by our fellow Member, Mr Hutchinson, we have reached, as my two fellow Members have just said, if not a full consensus, then at least an agreement on most of the elements.
Coming back to the initial report and to the observation made, I believe that we must of course take into account what motivated Mr Hutchinson, namely the shock that a relocation represents for the employees and the region concerned, since any relocation of a large workforce is a genuinely traumatic experience, both for the employees and for the region.
As the rapporteur also said, it is not acceptable that certain business executives should use blackmail. We must, however, note that, in a free economy, there are, within our very own regions – since relocations sometimes take place within our own countries – differences in wages and technical competitiveness that mean that a company might in fact be led to relocate some of its production plants, whether it is goods or services that they produce.
Finally, let us not forget that, in accordance with the Single European Act of 1986, we have to facilitate the free circulation of goods, persons and services in our Member States. Before talking about relocation, we need to ask the following basic question: if a company that has to face up to competition and that has to provide a service to its customers does not relocate, then what does it do? I am not talking about crooks here. I am talking about a number of companies that have been faced with this decision. The fact is that a number of them have managed perfectly well by creating and developing their Research and Development service, by creating new markets and by managing to relocate part of their activities.
To conclude, then, I should like to stress that, as Mrs Krehl said, it is important that our European Union does not use its funds improperly to support relocations. Rather, we must use the available funds to support the employees and the regions that run into difficulties when such relocations do take place.
– Mr President, subsidy hopping is a popular game of extortion in the European Union, and it is quite clear that it is the taxpayer who foots the bill for it. This game has not been played only since the accession of the ten new Member States; on the contrary, as soon as Sweden joined, a business was enticed away from Bremen to the new Swedish ‘Objective 2’ area, having just received a subsidy. The effect of that was to frustrate public measures against unemployment in Bremen.
That example shows what is at issue here. This is not about restricting freedom of establishment, but rather about the need for companies that receive public funds to commit themselves to creating jobs in the region, and for this to be laid down in a binding way.
The Commission has proposed a period of five years, which I do not think is enough. It is no more than symbolic and is quite utterly ineffective. In view of the fact that the companies’ investments are subsidised by up to 50% from public funds, this period must be longer – at least seven years, which is what the previous Commission had proposed. Five years amounts to a considerable reduction; even a period of seven years is not very much at all in this instance. If we really want to restrict subsidy hopping, it is this longer period that we need.
I think Mr Hutchinson’s report addresses essential issues, and that it is an important one. What I expect of the Commission is that it should reconsider this five-year period, which, with this amount of subsidy, distorts competition; that it should incorporate the period of five years as recommended by this House into its regulation on subsidies, and, moreover, that it should monitor more closely those companies that engage in this sort of subsidy hopping and blacklist them in the way the rapporteur has suggested.
. Exactly three years ago, following a long struggle by the workers to defend jobs and the viability of companies such as CG and Clark in Portugal, Parliament adopted a resolution on 13 March 2003 with a range of recommendations on the closure of undertakings after receiving EU financial aid.
Three years on, and what has the Commission done to implement these recommendations? What has it done to make Community aid contingent on long-term agreements on employment and local development? Has the Commission published the register of breaches of contract by businesses that have relocated and have benefited directly or indirectly from public money? How many times has the Commission refused to grant Community aid to businesses that have failed to comply with the contracts they have signed, or demanded the return of that aid? What practical measures has it adopted to support the workers and economic recovery in areas affected by relocations? Has the Commission drawn up the proposed code of practice to prevent company relocations?
The answer to these questions is clear for all to see in the report before us, which, after three years, simply lists the same recommendations to the Commission. Companies tend to view relocations as an investment. By obtaining the various public incentives and aid and exploiting cheap labour deprived of rights, the company is looking to gain maximum profit in a short space of time. This is until it finds a more cost-effective place in which to relocate, thus going back on all of its undertakings and overlooking the appalling social and economic damage that they leave behind.
Company relocations act as a form of constant blackmail hanging over the workers, a form of pressure to reduce salaries, increase working time, increase the flexibility of the labour markets and to reduce workers’ rights. We therefore propose the adoption of a regulatory legal framework to combat company relocations, so that in three years’ time we will not be holding the same debate.
. Mr President, I wish to focus on the concept of direct state aid as a tool of regional development, to which Mr Hutchinson alludes in his report. It is a concept very closely allied to the idea of structural funds and regional cohesion and my country, the United Kingdom, is paying a heavy price within the EU as a result.
The rapporteur called for companies that have received public aid and have then relocated within the EU to be blocked from receiving state aid or structural funding for seven years. But what of respected companies that have applied quite properly for state aid, received no answer from the British Government due to delays from the Commission in giving the green light, and have then relocated to another part of the EU, which fits in better with Brussels’ idea of cohesion and is, therefore, completely free of the same obstructions?
In 2002 Peugeot asked the European Commission to approve a state aid package to build the new 207 model at Ryton in the English West Midlands. More than two years later, with still no answer forthcoming from the Commission, Peugeot gave up and announced that the 207 would be built in France and Slovakia. No doubt Brussels saw that as an economic mission accomplished. Meanwhile, Ryton faces an uncertain future. Once production ceases on the 206 model – built there so well and so competitively up until now – if this factory then closes after many years of production under various owners, I suppose one could describe that as a kind of relocation; but it is hardly Peugeot’s fault. Perhaps instead the Commission should be banned for seven years from pronouncing on state aid and from over-regulating the business sector. That would certainly be cheered in the English West Midlands, where skilled workers are suffering at the hands of EU economic policy.
Rubbing salt into its workforce’s wounds, we now have the news that Peugeot has reached an agreement with Kia Motors to build the 206 in Indonesia, along with unconfirmed reports that the 207 will be built there too. Nothing could better illustrate the illiteracy of EU economics. If we want an increase in employment we should strike the right balance between regulation and flexibility for business. Over-regulation creates artificial jobs, which are not economically justified.
Mr President, I welcome this report by Mr Hutchinson on relocation in the context of regional development. It highlights the importance of EU cohesion policy as a means of alleviating disparities in regions that are lagging behind.
I come from a country that has benefited from the EU’s structural funds. I therefore welcome this from an Irish point of view, but particularly for my own region – the west and north-west of Ireland. Being a predominantly rural region – 70% of the people live in rural areas – it is more vulnerable than most to the effects of relocation. Europe must protect regions like the west and north-west of Ireland, particularly as regards the settlement pattern, which can only be sustained by balanced regional development. Europe must insist on infrastructure deficits being addressed, especially in areas like transport, energy and modern broadband communication. These deficits inhibit regional competitiveness.
In this regard, I warmly welcome the European Commission’s approval last week of the Irish Government’s decision to spend EUR 170 million to extend the broadband network over 70 towns across the state. Measures such as this will assist the competitiveness of regions, attract mobile investment and hopefully offset the tendencies for companies to set up in locations that are already congested. This is the strongest defence against relocation and in favour of strengthening the regions that need that help most.
– Mr President, I naturally do not want EU taxpayers’ money to fund the development of businesses that relocate outside the EU or that do not play by the rules. Nevertheless, I entirely reject this report, as I believe that to impose a seven-year freeze on businesses, during which time they may not relocate their operations, displays a deep misunderstanding of the global economy.
Likewise, I fail to understand why a business in the EU should not be cleared to move to another territory, if there is competition between the types of State aid granted by individual Member States. A freeze on businesses moving will not ensure the protection of sustainable employment; it will only succeed in overloading an already inflexible employment and high-taxation system with further immobility. This will give rise to more pointless bureaucracy and the further spread of the nonsensical strategy of fighting against company relocations. Civil servants are engaged in a futile struggle, tilting at windmills with EU taxpayers’ money. In other words, capital is always channelled where it is best appreciated, and will not follow the instructions laid down by Parliament or the Commission.
Mr President, the European Parliament obviously does not want in the Hutchinson report to prohibit companies from relocating to other countries. This would be restrictive and anti-democratic. We, at least the Group of the European People's Party (Christian Democrats) and European Democrats, know that a company needs to be competitive in order to survive and the individual Member States will need to have a fiscal and general economic environment that attracts investment in the individual Member States.
Nonetheless, it is not right for the European Union to encourage the continual relocation of companies with resources from the European budget. That is why the Hutchinson report proposes, once again, that penalties should be imposed on companies which have received financial aid from the European Union and relocate their activities within seven years of the granting of the aid. It also proposes that companies which received state aid, especially those which failed to comply with all the obligations connected with such aid, should not qualify for state aid for their new location and should be blocked from receipt of future Structural Fund aid.
The Hutchinson report also points out that we need to be even stricter with companies that relocate outside the European Union. I think that the European Parliament's proposals are realistic and respond in a balanced manner to an existing problem. I also wish to highlight the proposal made in the Hutchinson report in connection with the globalisation fund. We welcome the proposal by the European Commission and believe that the globalisation fund will soon become a reality in order to address the negative consequences of this modern situation which offers opportunity to everyone but also contains risks which need to be addressed in an effective manner.
Mr President, earlier on it seemed that many intended to use this debate to create yet another divide between the old and the new Member States of the European Union. Our task is to create regulations that are able to ensure a better, safer and expanding Europe in each Member State and for each citizen. If the regulations are not good, then there is a possibility that the cohesion policy, which is based on solidarity, one of our greatest fundamental values, will help the most underdeveloped regions, but it may create uncertainty and vulnerability in others.
The author of the report had the difficult task of ensuring that the issue of company relocations does not become a further divide between East and West, but a new step towards the unification of Europe. The work of the rapporteur has led to more balanced proposals, which are mostly able to ensure that the goals of regional policy are met, and they strengthen social and economic security for workers in all twenty-five Member States. My congratulations to the rapporteur.
Mr President, ladies and gentlemen, I too should like to congratulate Mr Hutchinson on the excellent work he has done: there is clearly a need to implement effective policies designed to counter fiscal dumping among the various Member States.
The decision to relocate production within the Union – if it is justified by one territory being more competitive than another – can nonetheless benefit the European economy as a whole. On the contrary, it is something quite different – and worrying – when, usually as a result of rather permissive labour laws in many non-EU countries, relocations take place outside the European Union.
It is clear that the European social model is costly, and it is primarily the competitiveness of our businesses that suffers as a consequence. However, that does not mean that we can accept cut-price compromises. Firstly, we need to stimulate European production in terms of quality and specialisation. Secondly, we need to introduce measures aimed at lessening the social costs of a relocation through actions designed to promote the training and reskilling of workers in the regions hit by restructuring.
We covered a subject of this kind in detail in the past, when this Parliament debated the steel crisis with specific reference to the Thyssen Krupp affair in Terni, Italy. I agree with imposing severe penalties on businesses that, after having received European or national public aid, decide to relocate part of their production outside the Union.
That is all I have to say, Mr President. I should just like to take up the proposal to create a European trademark for goods produced entirely on EU soil: I believe that this is an important incentive to produce within the European Union.
– Mr President, last month Commissioner Danuda Hubner stated during an interview with a French financial newspaper that we need to facilitate relocation within the European Union. For the Commissioner, this is one of the fundamental principles of the internal market and the application of artificial rules designed to restrict it will have negative consequences on the competitiveness of Community undertakings.
If, however, the European Commission wants to develop a competitive European economy, it would be a good idea to make sure that it does not destroy the European social model in the process, that it does not destroy workers' rights or, at the very least, that it does not create an environment which encourages companies to violate them. A competitive European economy is not a bad development for European workers, but the means of achieving this objective, and the planning philosophy have unquestionably caused nothing but problems for the workers.
The Hutchinson report is without doubt a positive step forward. I must welcome and support the report, given that I agree with most of it, but I would also comment that it is one of the few reports which I have seen by a socialist member of the European Parliament recently which, at long last, appears to have been written by a true socialist.
Mr President, as I take the floor in this debate I should like to draw the attention of the House to two important issues.
Relocation, or the process of transferring economic activity abroad, is an objective economic process. It is a consequence of the need to respond to ever-fiercer competition that goes hand-in-hand with the need to reduce manufacturing costs. It is true that relocation results in job losses in certain countries, but only in the short term. Research has shown that, in the long term, additional jobs are created following relocation.
Research undertaken amongst 600 German undertakings by McKenzie, a firm of consultants, has confirmed that transferring jobs to Eastern Europe promotes the creation of additional jobs in Germany. For 40% of the undertakings studied the creation of one job abroad meant that three new jobs were created in Germany at the same time. The same is true of British and French enterprises investing abroad.
This being the case, setting up administrative barriers and imposing financial sanctions on enterprises wishing to relocate or on local authorities making public aid available to attract investors simply dos not make economic sense. I shall therefore be voting against Mr Hutchinson’s report.
Mr President, as an elected representative of the French region of Nord-Pas de Calais, whose industries – particularly the textile industry – lose thousands of jobs each year, I obviously approve of the proposal designed to demand the repayment of the European aid granted to companies that relocate their factories.
This is a sensible economic and social proposal, which the had made during the 2004 regional elections with regard to the subsidies paid by the regional councils.
This measure, crucial as it is, will not, however, be any more adequate than was the creation, on 1 March, of a European Globalisation Adjustment Fund. As far as this matter is concerned, the European Commission is only repairing with its one – ostensibly social – arm the damage done by its other, ultraliberal, arm.
Relocations are not inevitable, but are the consequence of the European Union’s commercial ideology. By destroying economic borders, this ideology exposes our businesses to competition from groups with extremely low labour costs. This social dumping is not only to the advantage of non- European countries, but also takes place within Europe itself. Thus, there are many European directives that give de facto support to relocations between Member States and to the levelling down of social legislation.
In order to have any hope of preserving our jobs and our way of life, we will have to re-establish our commercial borders and introduce a social VAT on imported goods. We will indeed have to choose one day between the re-introduction of a national and European protection policy and your policy of liberal fundamentalism, which leads to widespread social decline.
– Mr President, Commissioner, ladies and gentlemen, as we know, the European Communities Treaty established free movement of persons, goods and capital within the EU, and so it would hardly be possible to call for the free choice of location to be banned outright, since that would harm European businesses by making them immobile. What is needed, though, is the introduction of something to accompany the principles of free circulation, which must remain within the cohesion policy framework, and the reforms of the structural funds and of the law on subsidies present themselves as opportunities for doing this. What that means is that it is urgently necessary that the Commission should, in awarding subsidies and also funding from the Structural Funds, ensure that the granting of such aid should be conditional upon medium-term guarantees of permanence and employment. That is indeed something that Europe must deal with.
What Mr Hutchinson’s report – albeit not without its being the subject of lively debate in the Committee – makes clear is that the companies receiving the aid are obliged to implement the policy of economic, social and territorial cohesion. Put in plain terms, that means that the consistent way to put the proposal made by the Commission with reference to the Structural Funds is to specify that companies that fail to comply with the conditions attached to public aid, should be required to repay it, without, however, being allowed under any circumstances to receive public subsidy for the new locations and to be barred from support from structural funds or in the form of State aid for a period of at least five years – although seven would be better – from the date of relocation.
This report is intended to stress the need for every necessary step to be taken to prevent the offering, under European regional policy, of incentives for business relocations that result in job losses. Mr Hutchinson’s report, in its present form, is an even-handed one and deserves to be endorsed.
Mr President, under the pressure of the French and Dutch ‘No’ votes on the Constitution, Parliament is finally concerning itself with relocations. I can only approve of the measures proposed. There is an urgent need to implement these measures because each day that goes by brings with it the destruction of thousands of jobs. I regret that, in this area, we have only got as far as providing support in small doses, when what is required is a drastic remedy.
Nevertheless, the relatively tentative approach of the report illustrates the major contradiction running through the Union’s economic policy: competition can never be both totally free and undistorted. Businesses use blackmail, threatening to relocate in order to force employees to accept social conditions that fall short of what is required by their countries’ laws. This social blackmail is coupled with fiscal blackmail. The threat of relocations is systematically used to obtain tax relief.
Successfully combating relocations entails the swift, upwards harmonisation of taxation and social laws within Europe. Furthermore, we have to put an end to the independence of the European Central Bank, which always promotes the interests of public borrowings to the detriment of those of the job market.
Mr President, Poland supports the relocation of enterprises within the European Union. In our view, penalising enterprises which have transferred their activities with a ban on receiving EU aid for a period of seven years is unduly restrictive and cannot be justified. It is hard to understand why EU enterprises are to be prevented from reacting to the needs of the market, when this is in the interests of both consumers and producers.
We are opposed to the drawing up of special lists of enterprises that have relocated, as this runs counter to the fundamental principles of the EU. We call on all Members of the House to reject such unjust provisions. They infringe free market principles and are particularly damaging to the new Member States.
Mr President, relocation of industry to cheaper wage economies leaves in its wake economic and social hardship which divides rather than unites the regions of Europe. Within the EU, of course, it is in part a product of the free movements guaranteed under the Treaty and it has come into focus as a real issue because of the precipitous speed and scale of enlargement.
With cohesion funding targeted on the new Member States, the situation is set to worsen. This will lead to a development deficit in other European regions. Policy which facilitates relocation thus damages social cohesion. What is urgently required is a stronger policy of denial of EU funds and a facility to recoup them in respect of any company which relocates production to another Member State.
Five years is far too short a period. There is no future in robbing the old Member States of jobs in order to develop the new Member States. EU funds should play no part in that, nor should we facilitate opportunities for companies to soak up grants and then move on.
– Mr President, ladies and gentlemen, the reason why we are addressing the issue of relocations is an understandable attempt to balance, on the one hand, the impact of the rules of the internal market, with, on the other, support for cohesion policy and ensuring a level playing field for Europe's regions. Let us not forget, however, that we would not have to worry about this problem if all EU principles, including the free movement of services and labour, were being upheld. The fact that basically only the free movement of goods and capital are possible today more or less encourages the relocation of production to areas where costs are lower.
Indeed, regional aid must not distort the rules of the internal market, and European regional policy must not encourage company relocations. This is where the intervention of the EU in Europe’s economy should end, however. I do not accept the idea of protecting inflexible businesses and workers. In my view, to block the relocations of companies represents a breach of free movement, which is one of the basic freedoms of the European Community. I disagree with Mrs Schroedter out of principle, and take the view that a five-year period for maintaining operations supported by the Structural Funds is already long enough and that there is no reason to extend it. This period should be tied to the objective of investment for which resources have been earmarked, and should not exceed the real life of the project and its scope. It is wrong to prevent entrepreneurs who want to move to where they have a cheaper, better educated and perhaps better quality workforce. It is also not possible to hold back national governments from trying to attract foreign investment, just as it is impossible to dictate to Member States the level at which they are to collect direct taxes.
Ladies and gentlemen, if we attempt to suppress this trend, it will lead to indolence and waste in the EU economy. This is about the free market, and the principles of the free market would trickle away in the face of more stringent regulations on company relocations. As far as relocations are concerned, we should in my view concentrate on company relocations outside the EU, which are the real nightmare scenario.
– Mr President, more and more entrepreneurs are enticed eastwards by the prospect of low payroll costs and what appear to be better production conditions, and, since such a relocation costs a great deal of money, it is understandable that they want this decision to earn them funding from the EU.
To date, this has mainly affected the sectors that are labour-intensive and need little technology. There is now evidence of an increasing tendency for research and technology to do likewise, and so now, of course, we can no longer shut our ears to the sound of alarm bells going off. It must be dawning on even the most optimistic among us that the multinationals do not care whether they exploit the environment, force small and medium-sized businesses into bankruptcy, or leave mass unemployment in their wake. EU funds and national aid can do no more to change that fact than can guarantees of seven-year permanence that are scarcely worth the paper they are written on.
Whether Member States should be in solidarity or competition with each other is no longer the issue. What is now at stake is the mere survival of our European economy, which is made up of more than just big businesses, whose various relocations we are supposed to fund, but also of small and medium-sized enterprises, that are equally in need of promotion and support, and have been waiting for it for too long.
Mr President, the text of the resolution we are to vote on has been the subject of difficult concessions and compromises. Nonetheless, I would like to draw the attention of the House to a couple of important issues in the course of this debate.
Firstly, the text rightly points out the danger of inappropriate use of European funds if they are used in order to transfer production, when the funds are linked to structural intervention areas in a specific region. In a sense, therefore, the funds are linked to that region.
Secondly, the text is interventionist in nature and amounts to a set of preventive or repressive proposals.
Thirdly, in this text relocation is perceived as a real threat, even though the references are only to potentially negative consequences. Only at the start of the resolution is it stated that there can be many reasons for relocation, and that these might be linked to efficiency and profitability. Thereafter, the focus is exclusively on negative mechanisms. The text makes only a brief mention of the difference between internal and external relocation, and does not pay sufficient attention to the promotion of positive mechanisms that would encourage investors to remain in the EU. The text also fails to distinguish between smaller and larger enterprises in the various categories, which is the case for public aid. In future, texts of this nature should be accompanied by detailed economic analyses highlighting economic conditions and the duration of the production cycle.
Mr President, the phenomenon of relocation worries the European Union as a whole but, more specifically, the old Member States. Moreover, we know the reasons why, as they have been pointed out by our fellow Members: economic globalisation, distortions of competition both in social and in fiscal terms and so on. It is clear that this issue has had an unquestionable influence on the recent constitutional debate, and we, in our country – France – are aware of the consequences.
This report is therefore very timely, and I, for my part, should like to pay tribute to the work done by our rapporteur, as well as to the improvements made by the Committee on Regional Development. We now have a balanced text. It can genuinely enhance the measures designed to combat relocations and to prevent the negative effects that they may have.
I, for my part, should like to emphasise a particular point, and we are clearly talking here about regional development: the report stresses the importance of properly using the Structural Funds in order to prevent the risk of short-, medium- and long-term relocations. We are mainly concerned here with the aid granted directly to those economic sectors in need of support, but it is clear that one crucial factor in danger of inducing companies to relocate has to do with the isolated location and poor accessibility of production units. It is therefore important that the new generation of Structural Funds allocated to competitiveness and employment gives priority to, among other areas, improving the accessibility of regions that are at a significant disadvantage in this regard. This would be the best way of ensuring that economic activities continue in these regions.
I, for my part, hope that, in addition to considering the requests and recommendations contained in the report, the Commission will also welcome this specific appeal, which will most certainly be forthcoming when the new regional development programmes are drafted.
– Mr President, ladies and gentlemen, I should like to voice some criticisms of the report before us on relocation in the context of regional development. Throughout its history, Europe has been well acquainted with the phenomenon of what is referred to as company relocations. We are currently observing it, and it will certainly happen again in the future. In short, people and companies look for the best place in which to realise their ideas, services and products, and there is, was and will be nothing wrong with that. This is in fact the expression of rational behaviour that lies at the core of European civilisation. Fighting against economic rationality is the path of European poverty. Since its inception, the EU has been built on room for manoeuvre for the free movement of people, goods, services and capital, and that includes room for manoeuvre for European companies. Thanks to that liberalising policy, Western European countries have attained a very high standard of living; not by blocking their markets but precisely because they opened them up.
This report is proposing the complete opposite, a policy based on fresh barriers against the movement of capital, and that is something I cannot accept under any circumstances. The issue of European aid versus the free movement of capital within the EU really exists. The solution, however, is not to tighten the conditions for granting aid to businesses or to tie aid to the place in which the company operates. What we need instead is to put a definitive stop to European aid for businesses. Such investment has no economic justification and will only lead to the distortion of the European market. If the Commission is under the impression that ‘relocation’ poses a problem, it should pay much greater attention to improving conditions for entrepreneurs and businesses. It should think carefully whether businesses are not being driven out of Europe by the Commission’s own over-regulation. In my view, this is certainly what is happening at the moment. The European legislative burden is too great and should be cut back at the earliest opportunity. We will then see a flood of companies entering the EU and the growth of employment in the EU.
– Mr President, ladies and gentlemen, the framework conditions for European structural policy are undergoing dramatic change; globalisation is accelerating structural change, and businesses are facing ever-tougher competition. While the global market economy continues its triumphant progress, the choice of potential production sites increases. The logical consequence of this is that locations change with ever-greater speed, and that is when industry acts, with new sites opening up new markets in which it can sell its products, and the pressure of cost forcing it to move to countries where costs are lower – not only within the European Union but also to Asia or to Ukraine.
These business relocations are happening; they are a normal outward sign of structural change, and the EU should put no legal obstacles in their way. It is, however, no less clear that we cannot subsidise things that were decided long ago as a matter of business policy. No entrepreneur will move to another location just for the sake of a single grant; he will do it only if the long-term conditions in the new location are right, and that is why these relocation subsidies result in steering effects, which are precisely what we have to prevent in future, for European structural funds are too valuable for that.
There is another argument against helping firms to relocate. It does have an effect on people’s acceptance of the European idea if workers in a place from which a company has moved see their taxes used to pay for their jobs to go somewhere else.
We find it regrettable that both the Commission and the German Social Democrats deny that this sort of relocation support is going on. It is of course the case that European regional support gives incentives for these unnecessary steering effects. The simple reason why so few examples are known about is that the threshold for them to be reported is set far too high. We therefore call on the Commission to at last take seriously the suggestions from this House and from the Council of Ministers. What we are demanding is a regulation, enforceable at law, which would once and for all make it impossible for European funds to be wasted so pointlessly.
. Mr President, I thank both you and the members of the European Parliament for your very positive interventions. The European Commission recognises and endorses the fact that the problem of relocation and the loss of the relevant jobs is a seriously worrying issue.
The Commission, in agreement with the Member States, made it clear at the last summit at Hampton Court that social protection and the protection of workers' rights are an integral part of European values. In a global environment, every undertaking takes the final decision to locate or relocate its business activities in an independent manner.
This sort of decision is determined by numerous factors. For example, according to the information available, it would appear that a decisive factor is often whether or not there is specialised labour available, the possibility of accessing various infrastructures and the level of administrative, bureaucratic formalities. The proper functioning of the internal market allows companies to adapt their productive process to the opportunities available on each occasion. This dynamic aspect of the internal market results in long-term benefits for all regions.
As I stressed earlier in my opening speech, the Commission has proposed and applied measures designed to restrict any use of the Structural Funds for purposes unconnected with the sustainable development of each area. In addition, the Commission is proposing to create a fund for adapting to globalisation, a proposal supported by the European Council last December.
Finally, I should like to emphasise that the Commission is encouraging better collation of the relevant statistics and the drafting of additional studies into the benefits and cost of relocation.
– The debate is closed. The vote will take place tomorrow.
We must always remember the objectives of regional development policy: economic, social and territorial cohesion, full employment and social progress.
Within the Union, the free movement of goods, capital and persons is enshrined by the EC Treaty, and it is therefore difficult to support a complete ban on the choice of where one establishes one’s own place of business, all the more so since such a ban would lead to an immobilisation that would be detrimental for the European economy.
The economic and social cohesion policy is crucial for safeguarding the citizens’ approval and support of the European Union. The policy is based on the harmonious and unified development of all the regions of Europe. To make good the economic and social development gaps in some regions by promoting methods that could cause a lack of development in other regions of Europe would therefore run counter to such an objective. Relocation processes such as these do not correspond to an overall increase in investments on a European scale, but merely to the re-allocation of these investments in order to gain, as the explanation goes, a temporary cost advantage. For this reason, businesses that are based in a Member State and that decide to relocate their activities to another Member State should be unable to take advantage of contributions from the Structural Funds.
The next item is the debate on an oral question to the Commission on the Fourth World Water Forum in Mexico City (16 to 22 March 2006) by Roberto Musacchio, on behalf of the GUE/NGL Group, Caroline Lucas and Alain Lipietz, on behalf of the Verts/ALE Group, Glyn Ford, Giovanni Berlinguer and Béatrice Patrie, on behalf of the PSE Group (O-0001/2006 – B6-0003/2006).
. Mr President, the World Water Forum is taking place at a very significant time, because more than two billion of the world’s inhabitants do not have access to drinking water or to sufficient domestic water and more than two million people die every year as a result of a scarcity of water, an element that is fundamental to life.
Water must be distributed more fairly, but at the same time the quantity of freshwater is falling, year after year, as a result of climate change and the destruction of ecosystems, such as wetlands, forests, shores and rivers.
We must respond with firm and practical measures, with financial commitments, with a world water treaty, promoting a good water culture. We need international legislation which allows for more efficient management of water.
In the European Union, we must apply the framework water Directive in all of our actions, in our cooperation and in bilateral agreements. Furthermore, we must promote good agricultural practices. We must apply the same European law when we are outside Europe and we must ensure that the quantity of water obtained by complex means through ecosystems and through the fight against climate change is conserved in the medium and long term.
This cannot be achieved through concrete or through large building schemes alone, but through complex and integral policies.
. Thank you, Mr President, ladies and gentlemen: water must be a common asset, a right of humankind guaranteed to every woman and man in every continent. We want these binding words to be solemnly approved by this Parliament and to be upheld at the World Water Forum in Mexico City in a few days’ time. They are urgent and necessary words in the face of a tragic reality, whereby billions of people are deprived of the right to water and thus to life, to the extent that millions die and fall ill from the consequences of this deprivation.
Wars and conflicts are waged in order to have water, and the very availability of that basic resource is being compromised by the unsatisfactory policies that have reduced it enormously, thus altering its life cycle. There are unquestionably those who want to privatise water and to treat it like a commodity that is only given to people who can pay for it. That is as good as privatising air and only letting people breathe if they have money.
Now is the time for some tough decisions that must ensure that Europe is the exponent of equitable policies and is not party to the assault of the multinationals. In Johannesburg, it was not felt that water should be written down as a right, but merely as a need. In Mexico City, at a Conference that we should like the UN, rather than other bodies, to be far more responsible for directly overseeing, this right must be solemnly enshrined: those who are calling for the right to water find themselves denied the right to life, in so many continents, beginning with the African continent. Let us not disappoint them; let us see to it that this Parliament projects a voice of hope and makes a practical commitment.
Mr President, the World Water Forum is an international platform which provides an opportunity to exchange views and experiences on the best possible ways of managing water and combating the problem of water shortages.
The fourth meeting of this Forum, which will be held in Mexico City at the end of this month, will focus on actions which can be taken at local level in order to meet the global challenge of water shortages. The objective is to discuss ideas for better support of local actions on a global scale. The results of these discussions will constitute a material contribution to the special water and sanitation issues section of the 16th meeting of the UN Commission on Sustainable Development in 2008.
No new political initiatives or decisions are expected to be taken at the 4th World Water Forum. The European Commission and the Member States will not therefore be called upon to adopt new positions. Consequently, the Commission will not need a negotiating mandate in order to take part in this specific exchange of opinions. Although representatives of the Commission and the Member States will be present in Mexico City, there will be no official accredited European Union delegation at the event in question.
The Commission's objective at the 4th World Water Forum is to highlight and promote policies and means agreed between the European Union and other interested parties, such as the European Union water initiative, the ACP-EU water facility and numerous aspects of the Agenda 21 action plan.
In addition, the Commission will provide information on the results of the innovative water technologies of the Community framework research programme and the results of the review of integrated water resource management works.
As far as water management and the internal market are concerned, the Commission may, if it appears necessary, explain the position of the European Union, by which I mean that the current rules in the European Union are neutral on the question of the ownership of water and water companies.
The Commission considers that a regular supply of drinking water is, as the rapporteur also said earlier, a basic humanitarian need and that the policies applied for sustainable development must address the problem of the equitable and sustainable management of water resources in the interests of the whole of society. This stance is also reflected in the European Union water initiative.
At the stage we are at today, the question of whether there needs to be an international agreement on safeguarding a constant supply of water to all areas of the planet still remains open. In all events, the World Water Forum is not the appropriate platform for such a debate.
. Mr President, aid from the European Union and the Member States to improve the world’s water situation totals EUR 1.4 billion a year, which makes us the biggest single contributor of aid. Considering how large this sum is, it is clear that the EU’s message will also be heard at the World Water Forum starting this week, and that the Union’s message is therefore not insignificant. The figures are alarming: 3 900 children die every day because of a lack of clean water. One fifth of the world’s population, some 1.1 billion people, suffer from a lack of clean water. More than 40%, meanwhile, are without proper water and sewage services. The figures are also a reminder that talk of looming water wars must actually be taken seriously. This is not just a matter of unsustainable development: it also has to do with a threat to security.
The report by the UN which was published last week, entitled ‘Water: A Shared Responsibility’, says that the reason for the unsatisfactory situation in the world with regard to water is largely poor administration. Aid reaches its destination more slowly because of bureaucracy and hierarchical decision-making. Decisions regarding how and when water should be distributed, and to whom, are not just made at national level, but also by local authorities, in the private sector and within the domain of civil society. Aid is needed in particular in order to increase regional decision-making and cooperation, and in a spirit of fairness. The issue is surely not helped by the fact that many of those countries suffering a serious water shortage are also high up on the corruption list. For example, in India millions of dollars are wasted every year in the water sector on political corruption, according to Hindu.com. Nearly a third of Indians who replied to a survey say they have had to pay bribes to receive water and sewage services.
I would also like to remind everyone that improvements to the regional water situation cannot be separated from other areas of development policy. Recently, studies have been published showing that merely solving the water problem could even make the situation as a whole worse if it causes population growth to accelerate, which would lead to food shortages. Simply building a well is therefore not enough. In all development aid we have to take the overall view so that solving one problem does not lead to new shortages, which we obviously do not want.
. Mr President, the World Water Forums represent a unique opportunity to bring together all those groups in the world that are involved with water, be they official agencies, development banks, states, professional organisations, NGOs or local authorities.
These meetings make it possible to define a fairer and more unified world water policy and to ensure that people’s right to water is upheld as a crucial element of human dignity.
The organisations have chosen to steer the debates in Mexico City by establishing ‘Local Actions for a Global Challenge’ as the main theme of this forum. The aim is to make local authorities the central actors with regard to water management. In order for this to happen, developing countries must be encouraged to delegate the budgetary resources and the management of water policy to their local authorities. Water policy should always be developed on the basis of the specific nature of the terrain and by taking account, as far as possible, of the users’ needs.
Parliament’s resolution calls on the Commission to do more to acknowledge and make use of the fantastic level of human resource and financial expertise present in Europe’s local authorities. With a wealth of successful experiences and technical skills behind them, the towns of the North are keen to help their counterparts in developing countries.
In order to facilitate these cooperation operations that are decentralised from town to town, the Commission is requested to encourage and prioritise the funding of projects presented by towns of the North. As far as the allocation of resources from the European Water Fund is concerned, the Commission could, in particular, restrict eligibility to receive these funds to those operators best placed to help the authorities of the South.
The results of the first call for proposals by the ACP-EU Water Fund show that scarcely 3% of the projects accepted were projects presented by local authorities. That is highly unsatisfactory given the added value that local authorities provide in this area.
. Mr President, I would like to say a few words about the role of the ACP-EU water facility to which the Commissioner has referred. It has also been discussed recently in the ACP-EU Joint Parliamentary Assembly Social and Environmental Affairs Committee.
I welcome the decision by the ACP-EU Council to launch the EUR 500 million water facility in 2004, but there has been a lot of disappointment because of the slowness with which the initiative was implemented. Indeed, the claim has been made that not one person has yet received clean drinking water under the ACP-EU initiative. It is important that due regard be given to process and that high standards of administrative probity are adhered to, especially with so much money involved, but the final evaluation of proposals took place in January this year and 97 proposals were at last selected. So I would like to know whether we are now on course to provide 10 million more people with access to drinking water by 2010 as planned and, when it comes to the second call for proposals, whether the process will take less time to complete.
Mr President, 1.2 billion people have no access to drinking water, and so 15 people die in the world every minute, half of whom are children. We are therefore involved in a real race against the clock. That is why the World Forum must put forward three kinds of proposal.
Firstly, the question of rights. Water belongs to all of humankind, and having access to water is a fundamental right of human beings. This right must be established by an international treaty.
Next, the question of resources: to halve, by 2015, the proportion of the population without access to water is an ambitious target. An extra USD 100 billion needs to be found each year. For that to happen, we need to harness all of our resources by increasing official development assistance (ODA) and the resources allocated to the tenth EDF and by obtaining the support of innovative partners in the public and private sector or of operations designed to exchange debts for investment.
Lastly, the question of management. Water policies must be developed using a participative and democratic approach that embraces users, civil societies and the role of women and be managed at local level, accompanied by the implementation of pricing policies that guarantee the most underprivileged citizens access to water at affordable prices. I hope that the Commission will champion these guidelines at the World Forum in Mexico City.
– Mr President, Commissioner, you said that no new positions will be taken up at the Fourth World Water Forum. What is clear is that you will have a lot of work to do. You described the right to have access to water as a human right, but that is precisely what the disputes were about at the last Water Forum. The cause of conflict at it was an argument about whether the availability of clean water was a human right that had to be guaranteed by the State, or whether it was a need that should be met by the market. Despite massive protests by the campaigners present, the ministers at the forum refused to say anything in their final statement about access to water being a right. I wish you much success in getting its status as a human right recognised in Mexico City.
As for the forthcoming World Water Forum itself, we will also have to consider what democratic legitimacy it possesses. It is organised by the World Water Council, which is largely dominated by private industry and businesses. Since its chairman is the head of a subsidiary of French water companies, we must of course ask ourselves to what degree it is influenced by the industry and just how useful are the solutions that may emerge from it. What I would like to see – perhaps at a future meeting of the United Nations, which would have the appropriate democratic legitimacy – is debates held without the massive influence of the companies that are making themselves rich from water supply and drainage in many countries around the world.
Mr President, the debate demonstrated that we have the same views on the World Water Forum on numerous counts and I hope that the Commission will benefit from taking part in the discussion at which, as I said earlier, we do not expect decisions to be taken, whether or not they are necessary. In all events, no decisions are expected but, of course, there will be a serious discussion and there will be an exchange of views from all over the world on these very important issues, the significance of which you also highlighted.
In particular, we shall, I hope, be addressing the question of the local actions on which the 4th World Water Forum is concentrating and we expect interesting ideas on water management to be put forward. I should like to say that this year we have started financing the first plans and we shall start the second stage of this financing in June. We hope and intend that 10 million people will have drinking water in 2010 and 5 million will have access to sanitation services.
I should like to thank you very much for the interest which you have shown and expressed and I hope that, together, we shall be able, in close cooperation, to promote joint efforts on this very important issue to mankind.
I have received six motions for resolution(1) tabled under Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday.
The next item is the report by Dimitrios Papadimoulis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a Council regulation establishing a Rapid Response and Preparedness Instrument for major emergencies (COM(2005)0113 – C6- 0181/2005 – 2005/0052(CNS)) (A6-0027/2006).
Mr President, I should like to start by thanking the European Parliament and, more importantly, the Committee on the Environment, Public Health and Food Safety and the rapporteur, Mr Papadimoulis, for the truly excellent report which we are debating today.
The objective of the Commission proposal to establish a rapid response and preparedness instrument for major emergencies is to safeguard a single financing framework for civil protection actions. These response and preparedness actions are currently covered by various financing instruments, such as the action programme or the Community civil protection mechanism.
However, what is even more important is the fact that the proposed financing instrument takes account of the calls by the European Parliament and of the Council for the strengthening of the response capacity in the civil protection sector in Europe. The basis for the further development of cooperation in the civil protection sector is through strengthening the work already carried out and through launching new actions.
Two innovations need to be highlighted here: firstly, we are proposing to finance the cost of moving assistance within the framework of civil protection. On numerous occasions we face situations in which the assistance was available but there were no means for moving it to the scene of the emergency. As a result the assistance was either not provided at all or was provided late. That is why the Commission is proposing that the European Commission be given the facility to hire the necessary means of transport either from third countries or from private companies.
There is a similar problem with civil protection equipment: in the case of emergencies which affect several European countries at once, such as forest fires in the summer or floods in spring or even simultaneous threats of terrorist action throughout Europe, the Member States may face difficulties in providing assistance to another Member State due to the need to address their own requirements. In such cases, the Community must be in a position to provide assistance to the Member States affected. Thus, the Commission is proposing to establish a backup financing network at Community level which will allow additional equipment to be hired.
Ambitious but necessary reforms, such as those we are debating today, obviously require important financial resources and, to quote Demosthenes, 'money is the root of everything'.
The Commission is certain that the European Parliament understands, as the report we are debating today illustrates, the importance of the benefit which derives from these reforms. Reinforced cooperation in the civil protection sector will result in better protection for the citizens of the European Union and the populations of third countries. This is the only way to ensure that the Community will be able to provide more coordinated, more effective and more prompt assistance to any country affected by a major emergency.
. – Mr President, I agree with Mr Dimas that we need to do more in order to make the way in which the European Union addresses extensive natural disasters, both those which affect Europe itself, such as floods, drought or fires, and other natural disasters beyond our borders, such as the tsunami or the hurricane in Mississippi and Louisiana, stronger and more effective. What we want, therefore, is to do more and to do better all together. If we succeed and respond to the demand by European citizens for improvements to their safety and quality of life, we can also achieve economies of scale, because a more effective European mechanism can result in savings in the resources of each Member State individually.
I should like to point out that the challenge before us is to set up an effective civil protection mechanism. If we are to succeed in this, we need, apart from what Demosthenes rightly spoke about two and half thousand years ago, for the Council to agree as well. The Council must increase the resources available. The Commission and the Council agree that we also need to be able to find ways of strengthening assistance for addressing emergencies outside the borders of the European Union. Consequently, we also need to finance this facility and, if we make more and better perspicacious investments in strengthening our cooperation now, we can also avoid large losses of human life and painful damage to property which will cost a great deal more to the Union budget to address at a later date.
I should like to thank the shadow rapporteurs from all the political groups for the excellent cooperation which we had within the framework of the Committee on the Environment, Public Health and Food Safety and which resulted in my report and certain amendments to the Commission's initial proposal being approved almost unanimously, by 49 votes in favour and just one against.
My amendments, which were adopted by the Committee on the Environment and are included in the report, focus on four main points:
The first point is the change to the legal basis, which will allow the European Parliament to put things in the right framework and, most importantly, not to confine itself to a purely advisory role, but to be involved in the codecision procedure, so that this institution, which is closer to the European citizens, will then also have the facility to exert greater influence on decision-making.
The second change is the inclusion of prevention in the scope of the instrument. It goes without saying that the integrated management of situations caused by natural disasters must include, in addition to preparedness and rapid response measures, investment in prevention. Prevention is one of the pillars for addressing the problem and I am delighted that, on this issue, we have the same perception as both the Commission and the Council.
This also applies to the third point, to the need to extend this instrument and its action to countries outside the European Union, because natural disasters do not recognise borders.
The fourth proposed amendment is to include public health in the scope of the instrument, which is especially important at a time when there is a serious danger of an avian influenza pandemic.
To close, I should like us to use tomorrow's vote to send, with the same assent we had in the Committee on the Environment, a clear message both to the European citizens and to the Council, as we have also done in the past with a series of motions on natural and manmade disasters. This message is necessary, because it will help us to achieve cooperation between the three institutions, so that we can quickly achieve a positive result.
. Mr President, ladies and gentlemen, following on from what Mr Papadimoulis said with regard to the additions that the Committee on the Environment, Public Health and Food Safety made to the Commission proposal through the principle of extending the scope of the regulation to include marine pollution, I should like to add that there are currently no other specific instruments designed to manage the consequences resulting from marine disasters.
Having expressed all but unanimous support for the work done by Mr Papadimoulis, the Committee for the Environment, Public Health and Food Safety approved other specific amendments that I tabled, including the centrality of environmental issues in the management of disasters. The Commission has been asked to ensure, within the scope of the various Community mechanisms and instruments in the field of civil protection, that greater attention is paid to those regions that are isolated and more remote due to geographical, territorial and socio-economic characteristics and to integrate civil protection measures into teaching modules and communication and information campaigns with a view to increasing awareness of the need to prevent, prepare for, and respond rapidly to, major emergencies and to guaranteeing the involvement of civil society in prevention and response measures. In other words, we need to focus on young people and on education in schools.
A final important amendment was approved by the Committee for the Environment, Public Health and Food Safety, namely the one designed to raise the profile of voluntary work, whether done by groups or individual citizens, since volunteers can provide vital services in the absence of the emergency services, which may be delayed in the wake of a major catastrophe. I believe that, with these proposals, the regulation adopts a far broader outlook in terms of the management of major emergencies.
Mr President, thank you, Mr Papadimoulis, for your thorough work on this report.
We live at a time when disasters seem to be becoming ever more common. A few years ago, Iran was hit by a terrible and disastrous earthquake. I remember the event very clearly because, every day, I could see from the television that the Iranians were receiving no help in digging the survivors out of the ruins. Just over a year ago, South-East Asia was hit by the disastrous tsunami that also dealt a severe blow to my own country. There are reports from that disaster of how certain EU Member States rescued their own citizens but left other people to their fate.
What is, in any case, clear is that the rescue efforts would have been more successful if there had been better EU cooperation. It is also true that aid could have been provided more efficiently on those occasions that the EU Member States have been hit by, for example, major floods and forest fires. Moreover, this type of disaster will presumably become more common as climate change progresses. That is why this instrument is extremely important.
We Social Democrats have particularly emphasised the need for this instrument to operate both within and outside the EU, partly in view of the fact that our own citizens are often outside the EU but, above all, out of solidarity with other people. We also think it extremely important for the EU also to cooperate with the UN – its natural partner – in this area.
We have also tabled an amendment of our own on the budget for this instrument. We hope that everyone will be able to support this amendment, because it states the obvious fact that the budget will depend on the outcome of the negotiations concerning the financial perspective. We also support the rapporteur when it comes to the legal basis and to extending the instrument so that it also covers disasters affecting public health.
If we need to set priorities where the ongoing work on the budget is concerned, what will be most important for us Social Democrats are direct efforts and the preparations for these, both within and outside the EU.
. – Mr President, the tragic South Asian tsunami heightened public awareness, for the first time, of the possibility of similar extreme events threatening our homes and livelihoods. Although on a lesser scale, just weeks later, a major storm in Carlisle – a town in my constituency – coupled with hurricane winds and high tides produced exceptional rainfall, leading to the overtoppling of defences and flooding of 3 000 homes and hundreds of businesses, drowning two elderly ladies in their beds and forcing thousands of people from their homes, some for many months.
I felt the devastation in Carlisle as deeply as I felt the aftermath of the tsunami and the earthquake in South Asia some months later. The EU suffered personal tragedies in all cases, as our holiday-makers in Sri Lanka and Thailand were washed away and our friends and families in Pakistan and Kashmir were lost in the rubble.
The positive side of all this was the strengthening of our collective belief in the force of community across the globe, with the outpouring of aid and goodwill from governments and individuals alike. In that adversity we saw the best of human nature. Yet even the best suffer fatigue and it became clear in November, as the Kashmiris faced a second wave of deaths from disease and exposure, that the donor community cannot be relied upon to respond decisively where political will is lacking.
The EU's Rapid Response and Preparedness Instrument must fill this void and work closely with the UN system to take advantage of our pooled resources and see to it that when our friends need us we come to their aid. Given the impact of climate change, we must accept that extreme events will continue, and with increasing frequency.
In Carlisle we have a new strategy for flood management – making space for water, undertaking integrated urban drainage pilot schemes to investigate how the threat of floods can be better managed. Prevention is crucial and environmental concerns such as the sound management of natural resources like forests and wetlands are key tools in the evasion of disasters, lessening their impact on people, homes and livelihoods.
Whatever prevention strategies are put in place and however much is invested, it is unrealistic to think that these disasters can be eliminated. We must learn from them. Large sums need to be invested in warning mechanisms, risk maps and public awareness campaigns to ensure our citizens are aware of the risks.
We must ensure that prevention, detention and warning mechanisms for natural hazards in Europe and across the globe are robust and put our citizens – from Carlisle to Kashmir – in the best position to prevent, prepare for and respond to disasters.
In this report Parliament has significantly improved the Commission's proposal and it is one that I can fully recommend to this House.
. Ladies and gentlemen, I would like to thank Mr Papadimoulis for his excellent work. When talking about the EU’s ability to react to catastrophes, we should remember that in recent decades the number of weather-related disasters has increased, and that it is predicted to rise further as a result of climate change. Consequently, reducing greenhouse gas emissions is the main way of curtailing the number of destructive floods and storms in the future.
Every year since 1990, the world has seen at least 20 weather-related events classified as major disasters, a figure which only occurred in three of the previous 20 years. Since 1990, according to insurance company statistics, the annual damage due to weather catastrophes has more than doubled and the compensation paid out has quadrupled. Researchers say that storms and floods are not only becoming more common, but more powerful too. The World Wildlife Fund recently published a study showing that climate change is adding to the number of storms that occur in Europe, mostly around the North Sea, in the British Isles, in the Netherlands and in France. The highest wind speeds could increase by as much as 15% by the end of the century. Experience shows that in the United Kingdom such a rise in wind speed could increase storm damage by 50%, and in the Netherlands a 6% rise in wind speed could result in damage increasing fivefold, because of the liability of flooding. In other words, ladies and gentlemen, we have to understand that climate protection is a crucial factor in reducing the number of weather-related disasters in future.
Ladies and gentlemen, I too would like to join those who have thanked our fellow MEP, Mr Papadimoulis, and expressed appreciation for his work in drafting this report. The European Union has recently experienced an increased number of natural, technological and industrial disasters. I agree with, and fully support, the idea of combining efforts to prevent these disasters and to ensure a rapid response in the aftermath. Both activities are in fact inseparable, but we can only speak about the prevention of a potential disaster if it can actually be identified before it occurs. Many disasters are impossible to predict, and as such there can be no prevention; therefore, we can only deal with the consequences of the disaster.
I am pleased that my amendments to this report have been accepted. The main purpose of the Regulation is to protect people, but it is also necessary to specify the nature of this protection, particularly the protection of public health and security. By the same token, it would be appropriate to include, in accordance with the solidarity principle, third countries in this process. We must realise that natural, technological, and industrial disasters, as well as terrorist attacks, recognise no borders.
I would like to point out that it is also essential to protect the financial interests of the Community, and therefore I recommend amending Article 12 of the draft as follows: ‘If a financial aid beneficiary cannot satisfactorily document the use of the aid and, after being urged to do so, cannot demonstrate that the aid has been used in accordance with the Regulation, then there must be clawback provisions in place. The Commission must, rather than may, discontinue financial aid and must demand that the funds disbursed be repaid.’
– Mr President, Commissioner, I too would like to thank the rapporteur for his outstanding work. It is clear from the outcome of the vote that he has worked with all the groups and has spoken on behalf of the whole House.
I would also like to thank the Commission for the holistic approach it has taken to this area of responses to crises and the management of natural disasters. The crisis response instrument that is under consideration is, after all, but one part of the overall framework with which the European Union is attempting to overcome calamities or find ways of responding to them. While I am on this subject, I might also mention that I too am from a region that has suffered from flooding, and that the Commission, last Friday, committed a substantial sum of money to alleviating the consequences of this disaster. So let me take this opportunity of saying how grateful I am for European solidarity.
What is crucial is that we should do as the rapporteur recommends and alter the legal basis. I also believe that Article 175 is the right one to use as a means of creating a suitable legal basis for this instrument. It also strikes me as essential that the scope be extended to include prevention, civil protection in third countries, and maritime pollution as well.
What can be said in general terms is that this presents us with an opportunity to respond to the European public’s concerns and questions by providing aid quickly and without bureaucracy. This is where the Community really can be made visible, and this instrument should be used to do that. It is no use to anybody if the EU expects them to go through complex bureaucratic procedures or points them towards committees that have yet to meet, when what they really need is quick and unbureaucratic help, which would achieve much more than expensive information campaigns that only end up running into the ground.
I would like to conclude by saying that the French statesman Talleyrand’s dictum about the need for not too much zeal is utterly inappropriate in this context; one cannot be zealous enough when it comes to alleviating the consequences of natural disasters.
– Mr President, Commissioner, ladies and gentlemen, I should also like to begin by congratulating the rapporteur on his excellent report.
In recent years, as other speakers have mentioned, there has been an increase in the number of natural disasters due to, , climate change, damage to the environment and lack of land-use planning. In order to respond quickly and effectively to serious emergencies, the EU has at its disposal a range of instruments, such as this regulation, which is at the development stage.
The terrible natural disasters of the summer of 2005 – significant flooding in Central Europe, severe drought in southern Europe and fires destroying thousands of hectares of forest in my country, Portugal, and in Spain – require appropriate and rapid prevention and response measures in the area of civil protection.
In working meetings with the local, regional and national authorities of the six countries stricken by natural disasters that I visited in my capacity as rapporteur on behalf of the Committee on the Environment, Public Health and Food Safety for the initiative report on natural disasters, the call was always for simplification and flexibility; in order to help communities, the Community's emergency response instruments need to be simplified and the rules of application made more flexible. Stronger European-level coordination and, of course, increased financial support were also recommended.
Mr President, I thank the members of the European Parliament for their very constructive interventions. You have tabled a series of very important amendments which are designed to strengthen civil protection facilities at European level and which concern prevention, the need to safeguard financing for civil protection operations in third countries and effective early warning and alert systems. The Commission supports most of the proposed amendments.
I should like to comment in particular on prevention. It is worth noting that its particular aspects, such as the prevention of forest fires or floods, are already covered by special Community financing instruments. The Commission wishes to avoid overlaps with existing financing instruments. Nonetheless, we recognise the need to strengthen the general aspects of prevention within the framework of civil protection and we therefore gladly include the proposed amendments in the proposed financing instrument.
However, although the Commission can accept most of the proposed amendments, there are some which cause problems and cannot be accepted as they stand.
Firstly, the Commission considers that replacing the legal basis with Article 175(1) of the Treaty is not necessary for a civil protection financing instrument. As the Treaty has no special legal basis for civil protection, Article 308 of the Treaty Establishing the European Community has always been used for this purpose. The existing civil protection financing instruments, the action programme and the Community civil protection mechanism are based on this article. In addition, the proposed legal basis refers to environmental protection and public health, whereas civil protection actions also need to cover the protection of people and property, including the cultural heritage.
As regards the integration of interventions in emergencies outside the European Union into the financing instrument, the Commission agrees with the European Parliament on the need to safeguard this type of financing action.
The Commission decided to divide the financing of internal Community actions from external actions by adopting separate legal instruments. In this way, civil protection actions adopted in the countries participating in the civil protection mechanism are covered by the rapid response financing instrument, while civil protection interventions in third countries will be financed from the instrument for stability.
In all events, in order for the instrument for stability to constitute a clear basis for the financing of actions of this type outside the European Union, express reference needs to be made in them to civil protection.
This is the issue on which the Commission's position differs from the European Parliament report. However, I should like to stress that these differences of opinion should not overshadow our common objectives, which are very, very important. We agree wholeheartedly with the European Parliament's ambition to develop a stronger European facility for civil protection interventions, both within and outside the European Union, and the need for increased financing. On this point, I should really like to thank you for your support.
I would, however, emphasise that, with the existing instruments, with the existing facilities and with the existing competences, civil protection and the mechanism which we have in the European Commission responded very, very well to last year's crises, by which I mean the various fires, for example in Portugal, and the floods in countries such as Bulgaria and Romania. We had thirteen such interventions and, of course, the two very big crises in South-East Asia with the tsunami, where the European Union was, through the civil protection mechanism, the first to send representatives to the area. Also, the European Union responded to the destruction caused by hurricane Katrina by providing the assistance which it had proposed three days earlier to the competent authorities in the United States, which is why, of course, we also had the relevant favourable mention from the European Council. It is no bad thing for us also to remember and emphasise certain things which happen under – I would stress – the existing facilities. Of course, we need, as Mr Papadimoulis's report says, to strengthen civil protection.
I should like to file the full list with the Commission's positions on the amendments with Parliament's secretariat(1). I also wish to thank the rapporteur and all the honourable Members once again for their suggestions.
The debate is closed.
The vote will take place tomorrow.
The violence of recent natural disasters reminds us how vulnerable our societies are to risks in nature: in 20 years, natural disasters have killed 1.5 million people worldwide. In order to be effective, our handling of this problem must include looking ahead, by means of risk assessment, prevention, education and information for the public.
The EU has made prevention and emergency aid a top priority, by setting up ECHO in 1992, the Dipecho programme in 1996 and the EU Solidarity fund in 2002. In 2005, it also decided to create a European coordination structure that could call on a European body of humanitarian aid volunteers.
The Commission proposes to set up a new rapid response and preparedness mechanism for major emergencies for the period 2007-2013, and we are of course delighted with that. However, the legal basis for this mechanism should be amended to use Article 174, which involves codecision; and the preventative measures should be extended to cover civil protection in third countries and marine pollution. Finally, the budget for this mechanism must ensure that emergency aid is as effective as possible, in terms of both flexibility and responsiveness, and must increase the visibility of Community solidarity within and outside the EU.
I am pleased to say that there are 52 amendments which the Commission can support fully, in part, or in principle. These are amendments 1, 5, 6, 7, 8, 9, 10, 11, 12, 16, 17, 18, 23, 24, 25, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 43, 44, 45, 47, 48, 49, 50, 51, 52, 55, 56, 57, 58, 59, 60, 61, 62, 66, 67, 68, 69, 70, 73 and 75.
The Commission cannot accept amendments 2, 3, 4, 13, 14, 15, 19, 20, 21, 22, 26, 27, 35, 42, 46, 53, 54, 63, 64, 65, 71, 72 and 74.
The next item is the report by Marios Matsakis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Community strategy concerning mercury (2005/2050(INI)) (A6-0044/2006).
. – Mr President, firstly, I wish to thank all the shadow rapporteurs for the very constructive cooperation afforded to me in the preparation of this report. I also thank all those who submitted amendments and are contributing to the debate on the subject-matter of this strategy document.
Mercury and its compounds are highly toxic to humans and wildlife. After mercury changes in the environment to methylmercury, the most toxic form, it readily crosses the blood-brain barrier and can cause severe neuronal damage. It also speedily crosses the placental barrier and can therefore affect foetal neural development. Mercury poses a global threat as it travels long distances through the atmosphere, crossing national boundaries and contaminating European and global food supplies at levels posing a significant risk to human health.
As the EU is the largest mercury exporter in the world, EU leadership in dealing with global mercury hazards is, therefore, clearly an economic, political and moral imperative. EU action, as well as international commitment, is necessary for the protection of human health and the environment. The Community strategy concerning mercury, with its integral approach is, therefore, an important contribution in tackling this global threat.
In broad terms, the report welcomes the Commission communication and emphasises the overall approach taken, with the objective being to reduce and eventually phase out emission and supply of and demand for mercury at European level, as well as to manage the surpluses of mercury and to protect against exposure.
In particular, the strategy deals with matters such as: implementing an effective export ban and safe storage; introducing emission limit values for mercury from combustion plants, and other related activities; banning mercury in measuring and control equipment where possible; collecting and treating mercury waste; ensuring the provision of sufficient information and the monitoring of vulnerable population groups; and supporting and promoting international concerted action for dealing with the mercury threat.
Of note is the recommendation to achieve a ban, where an appropriate and safer alternative exists, in the use of mercury in the manufacture of vaccines. Also of note is the exemption from the strategy of instruments of historical importance.
With regard to the 13 final amendments before you, I would support Amendments Nos 3, 4, 7, 9, 10, 11 and 12. Of special significance, I feel, is Amendment No. 10, which essentially reintroduces my original Article 17 on dental amalgams. On that issue I wish to say the following.
Article 17 basically asks the Commission to put forward proposals by the end of 2007 to restrict – not to ban immediately – the use of mercury in dental amalgams. The reason is that it is quite unacceptable, in my view, to continue inserting such a potentially toxic substance in people's mouths when safer alternatives exist. In fact, many dentists – my own included – have long since stopped using mercury-containing amalgams, as the more modern alternatives – the white-coloured amalgams – are safer, more aesthetic and cost the same. So, I urge you to vote positively on Amendment No. 10.
Once again, I thank all those who have contributed to the work on this report.
Mr President, ladies and gentlemen, I should like to start by expressing my appreciation for the very good job done in the report we are debating today. In particular, I should like to thank Mr Matsakis for his exceptionally constructive and substantial contribution to it.
I should like to comment briefly on the basic purpose and the objectives of the strategy concerning mercury. The basic purpose of the strategy is to reduce mercury levels in the environment and man's exposure to mercury, especially methylmercury contained in fish. Mercury and its compounds are highly toxic to man, ecosystems and wild birds. High doses can prove to be fatal to man and, even in relatively limited doses, may have serious repercussions on human health.
The strategy has the following six objectives: to reduce mercury emissions, to reduce the available quantities of mercury by cutting the relative supply and demand, to resolve the long-term problem of limiting surpluses and stocks of mercury in products which are still in use or have been stored in recent years, to protect against mercury exposure, to improve understanding of the problems caused by mercury and its unavoidable uses and to support and promote international action to address the question of mercury.
Over recent decades, numerous actions have been taken at Community level to address the problem of mercury and reduce emissions and uses of and exposure to it. At the same time, this and everything we have done to date is not enough. A great deal more needs to be done. At the strategy preparation stage, the Commission paid particular attention to identifying the most important aspects of the mercury problem which continue to exist and the sectors in which it would be possible for further action to be taken on the part of the European Union.
The main sectors examined and for which action is proposed in the short term are as follows: the supply of mercury to the market and mercury exports, mercury surpluses from the chlor-alkali industry, the use of mercury in measuring and control equipment and mercury emissions from coal burning. We should not forget that it will take decades to completely wipe out the problem of mercury. Today's levels are due to past mercury emissions and it will take time for these levels to stabilise, even if there are no new mercury emissions.
I should also like to emphasise the importance which joint international action has, of course, with the initiatives being taken at European Union level. Mercury is a global pollutant and the Commission intends to organise an international conference in Brussels on 26 and 27 October of this year in order to strengthen the momentum which exists on the international field as regards addressing this issue.
To close, I would like to thank Mr Matsakis and Parliament as a whole once again for their work and to repeat my promise to help shape even stricter European Union policies for better protection of health and the environment.
. – Mr President, I should like to thank Mr Matsakis for all the work he has done on this report. The outcome of the votes in the Committee on the Environment, Public Health and Food Safety is a report that is the first step towards a coherent approach being taken towards mercury and the ultimate reduction of mercury levels in the environment. That is a tribute to the work that Mr Matsakis has done.
The PPE-DE Group has tabled two amendments to the report that was adopted in committee. One of those amendments – that concerning traditional measuring instrumentation, such as barometers – would allow the extremely small number of people in the EU who repair, maintain and recycle barometers to continue to operate under very strictly controlled conditions. A ban would see the end of the tradition of barometer-making and craftsmanship, which began over 400 years ago when mercury barometers were first introduced. If those businesses are forced to close, people will be unable to have their instruments properly repaired and they will potentially dispose of them straight into household waste, which would be in nobody's interests.
I am, however, completely in favour of legislation to protect the public from the highly toxic substance that mercury is, but the approach that we should take on environmental issues must be proportionate and it must be balanced.
A complete ban, in my view, would be a disproportionate response. Barometers are made by only a small group of people in Europe and those operators, who have an extremely good and safe working understanding of mercury and all the hazards it represents, are best placed to help reduce that pollution. Appropriate product safety warnings and the licensing of suitable establishments would enable the usage of mercury to be controlled and monitored and people could continue to use their barometers, as they have for centuries, without a threat to the environment or to health.
The second amendment concerns mercury-cell chlor-alkali plants. I believe my colleagues will speak about those later on.
. Mr President, we share your objectives, Mr Matsakis: both the elimination of mercury emissions at European level and the ban on exports of mercury which, like its compounds, is highly toxic for human beings and the environment, as other speakers have pointed out.
Although the European Union is the world’s main mercury exporter and a ban on its export will make a considerable contribution to curbing the trade and reducing world surpluses of this metal, I would appeal to the Council to ensure that the European Union continues to participate in international fora and activities, makes bilateral commitments and implements projects with third countries, particularly in the field of the transfer of technology, in order to deal with the problem of mercury pollution. In this context, binding legal measures should be adopted at international level.
I would also call upon the Commission to increase awareness amongst the population, organising information campaigns on the health risks of exposure to mercury and the environmental problems caused by it, since I fear that citizens are not yet sufficiently aware of its toxicity.
Another issue that worries me in particular is the use of mercury in the form of thiomersal in vaccines, since it could be harmful to human health, and we should therefore bear in mind that countries such as Denmark have not been using it in vaccines for children since 1992.
I am delighted that the Council’s conclusions recognise the environmental and social problems resulting from the closure of the mercury mines that have been operating for a long time in Almadén, as well as the possibility of using these Almadén mines for the safe storage of the existing metallic mercury stocks or metallic mercury sub-produced by industry all over Europe, but never its waste, thus making use of the infrastructures, local manpower and technological expertise existing there.
It only remains for me to thank the rapporteur and all of the shadow rapporteurs, because their work has been truly excellent.
I wish to thank Mr Matsakis for his exemplary work as rapporteur.
As long ago as 1990, when the PARCOM Agreement was concluded, it was agreed that the chlor-alkali industry should phase out mercury by 2010. Now, we must bring about an export ban that enters into force before this. Otherwise, the chlor-alkali industry, which has the largest stocks of mercury in Europe, will export huge quantities of it. It is important to have an export ban before 2010.
We talk about safety where deposits are concerned, but the second most extensive use of mercury today is ten centimetres from our brains. I was given my first amalgam-free filling 21 years ago, and it is still there. It is of fantastically high quality. A mere 0.05% of Swedish children’s and young people’s fillings now contain amalgam, while the corresponding figure for adults is two percent. Moreover, the figures are falling all the time. The Swedish Chemicals Inspectorate has shown that it is mainly for reasons connected with the environment and public health that we must do away with mercury, for which there are sound alternatives. You can see how three quarters of mercury discharges stem from amalgam, with the majority of them originating in dental clinics. This means that amalgam fillings account for by far the largest portion of discharges of mercury into our sewers. I therefore call on you to vote in favour of my Amendment 10 in order to get rid of these problems. Thank you again, Mr Matsakis, for your constructive work.
– Mr President, first of all I wish to express our congratulations and thanks to Mr Matsakis for his report; he made a serious effort to incorporate the views of all the honourable Members in the motion for a resolution.
Despite the positive elements of the document, we are of the view that the Community strategy concerning mercury could and should have been strengthened further. We are of the view that a ban on mercury exports from European Union countries should be brought into force by no later than 2008 and not 2010, as supported by the majority in committee.
At the same time, we would stress the importance of establishing a stricter regime on exemptions from the aforementioned ban. To be specific, exemptions should only be allowed if there is no suitable alternative solution.
Finally, we support the fact that the EU should also help developing countries to wipe out mercury by offering not only technical but also financial assistance.
– Mr President, I should like to begin by congratulating the Commission on deciding to eliminate mercury. That decision is long overdue. We have known that mercury is dangerous for a long time. I want to congratulate Mr Matsakis on an excellent report that goes further than the Commission, especially in identifying for the Commission one of the most dangerous uses of mercury today: thermerasol – mercury directly injected in commonly-used medications such as flu vaccines. Since removing mercury from paediatric vaccines in California, cases of autism are continuing to increase. However, for the first time in over 20 years the rate of increase has significantly slowed down. Commissioner, please ensure that, if there is an avian flu jab, it will be mercury-free.
There is one more source of mercury that I would ask you to eliminate. The Irish Government pollutes the Irish water supply with hexafluorosilic acid, a waste product of the artificial fertiliser industry which, in addition to mercury, contains other toxins such as lead, arsenic, beryllium, vanadium, cadmium, radionuclides and silicone. Please tackle that.
– Mr President, Commissioner, ladies and gentlemen, I would like to start with warm thanks to Mr Matsakis for his good, constructive and frank cooperation on this report, which is by way of preparation for legislation, so that we are pointing the way forward whilst not yet taking any final decisions. The legislative measures must follow later.
It has by now become a matter of common knowledge that mercury is highly toxic, and that is of course reason enough why it needs to be taken out of circulation. So, then, by aiming for an export ban from 2010 onwards and for the secure storage of mercury that has been taken out of circulation, we are sending the first vital indications of the direction in which we need to go. It is already evident that the principle of substitution applies here, and that is made all the more important by the fact that mercury is not bio-degradable and so it is permanently in circulation; every single microgram of it will keep on coming back to human beings through the food chain. People living by the sea who frequently eat fish already have in their tissues concentrations of mercury in excess of the permissible threshold values. Unfortunate though it is that nothing can at present be done to change that, and that no direct consequences result from it, it does, in terms of environmental medicine, indicate the need for an absolute ban.
As things currently stand, I am also less than satisfied with the wording relating to dental amalgam, which remains strongly suspected of playing a part in a range of conditions, of which I shall cite as examples immune deficiencies, Hashimoto’s Thyroiditis, Alzheimer’s disease, multiple sclerosis, Amyotrophic Lateral Sclerosis, and damage to the unborn child in the womb. Even if the experts have not yet arrived at their final judgment on this, I see the tendency and the risk as being beyond doubt, so what is needed above all else is prevention and care before we think about experimenting on live subjects. I will not be recommending amalgam and mercury products to the people and patients entrusted to my care and will do my utmost to ensure that mercury is taken out of circulation – as far as possible and as soon as possible.
. – Mr President, generally speaking, I agree with Mr Matsakis and his excellent report. All of my amendments were accepted by the committee. I should like to briefly underline their content.
Public information is crucial in this case. Everybody should understand the health and environmental risks of mercury. As pollution does not stop at borders, we must also urge our neighbouring countries to implement our strict mercury policy. The European Neighbourhood and Partnership Instrument is a primary tool to encourage those countries to take the right action in the field of the environment. The same goes for the labelling of gold that has been mined without using mercury, both inside and outside the European Union.
Last but not least, I call upon the European Union to be cautious about dental amalgam. The real risk should be avoided, but we have to allow more time for research and consideration of the scientific facts. I believe that at this moment in time a total ban would be too radical a step.
Mr President, Commissioner, ladies and gentlemen, I would like firstly to congratulate Mr Matsakis and the shadow rapporteurs on their excellent work.
Mercury is a toxic element which has a negative impact on health, and the Commission is therefore proposing its safe storage and, at the same time, a reduction in its use and an end to the trade in it, but, as point 9 of the Communication states quite rightly, there are many gaps in our knowledge of its effects on human health, of how it is disseminated and accumulated in the environment, of its toxicity and of the sensitivity of ecosystems.
I believe that it is important and should be a priority that all of these issues be investigated and that decisions be taken on a scientific basis and not on the basis of mere suppositions, which are sometimes alarmist and which have been exaggerated by the media.
Furthermore, Commissioner, the only region in Europe that produces mercury, although its mines are already closed, is Almadén. This region was very prosperous, thanks to the mercury that it has extracted from its mines since Roman times, but it is now depressed, also as a result of mercury. It must therefore be compensated by means of specific support, measures and infrastructures which can partially alleviate the effects of the measures taken. It is there that, amongst other things, the safe storage of the liquid mercury that is going to be withdrawn from the market must take place.
The chloroalkaline industry has signed an agreement to put an end to the use of mercury completely by 2020. This agreement must be respected and compliance with it monitored.
Out of interest, I simply wished to say that I have lived in the region of Almadén, that I have held mercury in my hands on many occasions, that I have had mercury dental amalgams, which I no longer have for aesthetic reasons, and I can assure you that I have not had any health problems, and nor have the people who live there, nor the animals nor the plants, because, as the toxicologists say quite rightly, the poison is in the dose.
– Mr President, Commissioner, I would like to congratulate Dr Matsakis on his report and on the draft resolution that he presented to our Committee on the Environment, Public Health and Food Safety, and I would like to thank the Members in that Committee for their contributions, which have improved the text that we are currently debating.
For more than 22 years I was a Member of Parliament in Spain for the province of Ciudad Real, in which Almadén and its mines are located and where the majority of the mercury extracted in Europe and the world has been produced for twenty centuries.
This region, which has experienced a thorough process of diversification, will be affected once again by the prohibitions laid down in the Community mercury strategy on the production and export of that metal.
The drawing up of Dr Matsakis’s report has been followed with interest in and around Almadén, and the text of the resolution that we will approve tomorrow responds to the expectations of my countrymen by recommending that they receive significant European Union compensation to ensure the social and economic revitalisation of those territories.
They have also been sympathetic to the idea that has been mentioned here several times that the metallic mercury store envisaged in the Community strategy should be in Almadén, since it is there that the experience, technology and workforce necessary for managing that store with the proper guarantees can be found.
I would like to take this opportunity to invite you, Commissioner, to come with Dr Matsakis and myself to Almadén and to witness the great beauty of its countryside, as well as the warmth of its people and their European enthusiasm for moving forward.
Thank you, ladies and gentlemen, for your understanding and solidarity.
Mr President, of course your invitation is welcome. First of all, allow me to thank all of you for your very constructive comments. The contribution of the European Parliament is very important and it is only in close cooperation with the institutions that we shall be able to secure for the European Union effective ways of addressing the negative repercussions of mercury on human health and the environment. That is why I welcome the support which you expressed in your report and interventions on the strategy.
I note with particular satisfaction that Parliament shares our views on the main actions of the strategy concerning mercury. That is a very strong foundation for the adoption of specific new measures to apply the strategy. These measures are already at the preparation stage.
I should like, so as not to take up too much time, to say a couple of words about the points raised by Mr Callanan. The environmental repercussions from mercury are still important and there are suitable alternative solutions. Similarly, suitable adaptation is not a problem for small producers, which is why the Commission too has proposed a ban on the use of mercury in these measuring devices. As regards the question of dental amalgams, the Commission will ask the relevant medical working party to study new measures and will call for the opinion of the scientific committee on the danger to health and the environment.
To finish, I should like once again to thank Parliament and Mr Matsakis in particular for his particularly positive stand on the strategy. The Commission wishes to continue this exceptional cooperation with Parliament on this particularly serious issue.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item – today’s final item – is the debate on the oral question to the Commission on the free movement of workers and transition periods, by István Szent-Iványi, Graham Watson and Ignasi Guardans Cambó, on behalf of the Group of the Alliance of Liberals and Democrats for Europe (O-0013/2006 – B6-0012/2006).
. Mr President, this year was designated the European Year of Workers’ Mobility. By 30 April, each Member State must decide whether they are going to open up their labour market or not. This decision will determine whether this year will actually be the year of workers’ mobility, or a parody of it. We cannot tolerate a situation where workers from new Member States continue to be second class, and in certain respects even third class players on the labour market.
The free movement of persons is one of the four fundamental freedoms, a fundamental idea of the European Union. In the course of the March summit, the European Heads of State or Government will discuss the Lisbon process. The Lisbon process is bound to fail if we do not create a unified and flexible labour market. And this cannot be achieved without the liberalisation and freedom of the labour market.
The Commission has recently published an assessment which showed very clearly that the fears and anxieties persisting in the old Member States are groundless. There have been fears, for a long time, of a massive influx of workforce into Great-Britain, the Republic of Ireland and Sweden, the three countries that have opened up their labour markets. This has not happened. The rate of unemployment has not increased in these countries, against all expectations.
On the other hand, ‘black work’ was reduced, public revenue increased, and the competitiveness of companies has improved. Illegal employment is still considerable in countries that continue to restrict their labour market. This has led the Commission to the unequivocal conclusion that the winners of this process have been the countries that have liberalised the movement of workforce from new Member States.
So far I have been talking about the fact that the second class citizens on the labour market are the citizens of the new Member States. However, since 23 January, they have actually become third class citizens in a certain respect, because this was the date when the Directive stating that the European Union shall grant the right to employment and residence to third country nationals who have been residing legally within the territory of the European Union for at least five years came into effect. We do not have any problems with this. But this means that even these nationals are in a more advantageous situation than the workers from new Member States.
This is why I ask the Commissioner: how does he envisage the rectification of this problem, how can it be ensured that workers from new Member States do not feel like third class citizens on the labour market? And at this point I would like to welcome the decision of Finland, Spain and Portugal. These are very positive decisions for the liberalisation of the workforce, but we are waiting for France, the Netherlands and Belgium to join in and liberalise their labour markets, as this is in the interest of everybody.
. Mr President, first of all, the Accession Treaty provides for a nuanced approach and clear solutions which allow both the long-term residents directive and the transitional arrangements for the free movement of workers to be applied in full legal compatibility. Let me explain this in detail.
First of all, there is the question of first-time access to the labour market. In such a case the Accession Treaty – during any period in which any old Member State applies transitional measures – provides that it must give preference to nationals of the new Member States over third-country nationals as regards access to the labour market.
The second situation concerns nationals from the new Member States who are already resident in an old Member State. In that case the Accession Treaty again provides that nationals of new Member States who already reside and work in a Member State applying transitional measures must not be treated in a more restrictive way than those from third countries also resident and working in that Member State. This means that where by virtue of the directive, a third-country national has been given long-term status, the Accession Treaty operates so as to ensure that the old Member States must treat citizens from new Member States who are already legally resident and working in the territories at least according to the standards guaranteed in the directive – thus including the right of free access to the labour market.
The same logic also applies in the third situation covered by the directive: movement by long-term residents between Member States. Here the rule is the following: workers from a third country who are long-term residents in a new Member State should not be treated more favourably than nationals of that state. In other words, in the situation of mobility to a second Member State, an old Member State cannot give free access to its labour market to a long-term resident who is a third-country-national if and where the same free access is not given to a national of a new Member State. The same applies to equivalent situations between two old Member States. In both cases of mobility between Member States, if both the national of a new-Member-State and the long-term resident are subject to national measures such as a work permit, Community preference would operate in favour of the national of the new Member State, who is a European citizen.
From the above, it results that the rights provided by the directive can be reconciled with the provisions of the Accession Treaty. There is no need to submit proposals to change the rules, because it is impossible to have less favourable treatment for citizens of the new Member States of Europe.
The Commission agrees, however, that there is a need for better information clarifying the issue to be sent to the Member States and I intend to do this by sending all Member States a letter clearly stating the existing rules.
Mr President, an oral question is submitted to the Commission. The question concerns the issue of the free movement of workers from new Member States, and seeks an answer to whether, within the current regulation frameworks, certain groups of non-EU nationals are enjoying considerably more advantages than citizens of new Member States in respect of movement between Member States for employment purposes. If this were true, then this situation would be obviously wrong, and we would have to rectify it, to avoid any prejudice to the preference principle stipulated in the status quo clause of the Accession Treaty.
However, Article 21 of Directive 2003/109/EC stipulates that third country nationals who have obtained long-term residence permits in a second Member State shall have access to the labour market. The expression ‘shall have' must be interpreted to mean that the issue of a work permit cannot be denied if the persons concerned have already obtained the right to long-term residence.
Consequently, a long-term residence permit issued in the second Member State practically includes the work permit. This means that if companies in the target state are willing to accept them, the access to the labour market of non-EU nationals arriving from other Member States is automatic and unrestrictable, while the access of citizens from new Member States is unequivocally restricted and restrictable.
We must obviously welcome an objective that aims to achieve greater mobility and a more flexible and more unified labour market. This is the obvious aim of Directive 2003/109/EC, too, but attention must be paid to the right sequence. I personally welcome the argumentation that I have also heard from the Commissioner, and would like to call attention to the fact that we need more than just a letter – we need some kind of a procedural regulation that explains what exactly needs to be done when a third country national and a European Union citizen are in a competitive situation. What I mean is that we need more accurate and more detailed guidance, and this is what I would expect from the European Commission.
. Mr President, Commissioner, I believe that, notwithstanding the responses to what is happening and the various interpretations of the Directive, this is also a good opportunity to raise our voices, and I would like to add mine to those that believe that this problem is not going to be resolved until we finally put an end to this transition period. Let us hope that it ends as soon as possible, so that all Europeans may be equal and so that we may make the mobility of workers an important tool in terms of our competitiveness, our employment and the construction of the European Union.
I would therefore like to join with those people who are calling for an open door policy, and the sooner the better, and in this regard I believe — and, as a Spaniard, I am pleased about this — that my country’s government’s announcement that the restrictions during this transition period are to be lifted is very important.
We have done this, Commissioner, because we are a country with a degree of experience, being a country of immigration and one of emigration. Furthermore, we have seen clearly once again over these two years that these restrictions imposed on the countries of Central and Eastern Europe by the Europe of 15 must be lifted, for reasons of justice and solidarity, but also for reasons of rationality and common sense, today more than ever, in this year of mobility.
We must firstly look at this from the point of view of justice and solidarity. We Spaniards also had a seven-year transition period and we felt humiliated and unfairly treated as a result of a situation that was not justified, because it became clear that many of those xenophobic and racist arguments were mistaken. There was no avalanche of workers. Spanish workers never created problems in the host countries; on the contrary.
We have seen the same thing happening over the last two years with the workers of the new Member States: not only have they not created problems, but they are in fact resolving labour shortages, improving their skills and enhancing the global concept of Europe.
What I would ask, therefore, is that the study carried out by the European Commission should serve to persuade more countries to lift the restrictions and that the day should come when Europe is genuinely a Europe in which all European citizens and all European workers have the same rights, because that would be consistent, because it would be very good for mobility and because Europe needs mobility if it wants to win the productivity and competitiveness battle with the United States.
We need to create that great market of free citizens in which there will be no problems and which, furthermore, will enable us to improve our competitiveness, to improve our capacity and to improve the lives of our citizens, so that, as well as resolving specific problems, we may create something of a vision for the future in terms of removing those obstacles.
. Mr President, I can totally identify with what the previous speaker said and I would also like to bid Commissioner Frattini good evening for the third time today. There is no need to explain why citizens from the new countries should gain access to the labour market – quite the contrary, in fact. It is the countries that continue to protect their markets that have to explain why they continue to deny fully-paid-up fellow EU citizens their basic rights. It also makes good economic sense, of course, to lift the restrictions.
The European economy and the labour market need people. If we, in the European Union and its internal market, want to compete with major markets outside Europe, we will need dynamic, young, well-trained people who are also mobile. That is something to which we have always aspired within the European economy, and so it makes no sense whatsoever to keep the labour markets closed off. Moreover, it is an illusion that these restrictions stop Eastern European workers from coming over here, for they have been around for a long time, even though they are being exploited by fraudulent employers and live in degrading circumstances in our countries – something that I regard as a disgrace.
Considerations of civil rights, the economy and solidarity therefore require that the restrictions be lifted. I am pleased, then, that my own county, the Netherlands, will probably do that – at any rate, it appears that a majority is in favour of it – and I should like to urge all Member States, in the year of mobility, to do likewise.
– Mr President, what is going on in the countries that want to keep the transitional rules is no more than the semblance of a debate, and, of course, Germany is one of them. The fact is that one way to achieve popularity is to tell people things that are not true, particularly if you tell them that the transitional rules can protect the labour market. Yet the opposite is the case; the transitional rules do not keep migrant workers out. Instead, since they cannot become employed legally, the black economy is the only option left to them.
In the border regions of Eastern Germany, from which I come, the black market is burgeoning and there has been a massive increase in fictional self-employment, quite simply because the transitional rules encourage these things. As a result, higher wages come under even more pressure. Unlike in the case of legitimate employment, illegal employment is not capable of being controlled and monitored. That results in workers being subjected to exploitation and discrimination.
What is needed in Europe is a well-ordered labour market with minimum standards and underpinned by the principle of the same pay for the same work in the same place. The effect of transitional rules is, quite simply, to put off to another day these urgently-needed reforms and efforts; more than that, they give the populists of the Right material for their speeches, and most of all, they undermine the European ideal. Let me, then, as a German, make my appeal for the transitional rules not to remain in place, but, instead, for the market to be opened up in Germany too and for proper conditions to become the order of the day there.
. – Mr President, the basic weakness of the European construction is that when national interests are perceived to be at stake Member States will look after themselves. That is how politics works, never mind promises of solidarity and Treaty obligations.
This particular complaint is that we do not have equal treatment of workers from third countries across the Union, but nor do we have a free market in services, nor do we have anything approaching a uniform application of European Union law. Perhaps the most glaring example of broken rules is the Stability Pact, and without budgetary discipline the euro currency will not last for very long.
Whenever some states misbehave we ask the Commission to do something, but the Commission cannot do very much and I am not convinced that Mr Frattini’s information drive will help. If the Commission demands equal treatment of workers, some nations will still just say ‘no’, or if they are persuaded to say ‘yes’ they will easily find ways of reneging.
. Mr President, the situation we have had to cope with since 1 January of this year is a paradoxical one. On the one hand, the countries of the so-called old Fifteen are bound to ensure that long-term residents receive the same treatment as their own nationals as regards access to the labour market. On the other, many of these same countries are taking advantage of the provisions of the Treaty on Accession and maintaining the ban on free movement of workers where the new Ten are concerned. This state of affairs is contrary to the provisions of the aforementioned Treaty on Accession, pursuant to which European Union citizens have priority over third country nationals regarding access to the labour market. The problem could have been resolved by doing away with the transitional periods for the employment of citizens of the new Member States in the labour markets of the old Union. Unfortunately, only three Member States, namely Ireland, Sweden and the United Kingdom opened up their labour markets from 1 May 2004. Two other Member States, Spain and Portugal, have stated that they will do so from 1 May of this year. Sadly, in most of the other Member States fear of the anticipated influx of cheap foreign labour and consequent loss of jobs has won the day. Mrs Schroedter mentioned this in the case of Germany. Such fear is entirely groundless. The European Commission’s statistics show that in most countries the number of citizens of the new Member States employed has remained fairly stable before and after enlargement. With the exception of Austria, the figure for workers from the 10 new Member States employed has not exceeded 1% of the economically active population. In no Member State of the Union has it been the case that the influx of workers from the new Member States has ousted local workers from their jobs. The new arrivals have been taking completely new jobs or previously unfilled positions.
Mr President, we need to realise that the US economy will continue to outstrip ours in terms of competitiveness unless we increase the mobility of the labour force in Europe. Unemployment in the EU currently stands at over 8% but even so, there is a shortage of workers in certain areas. Meanwhile, not all Europeans can move freely in search of work. Regrettably, it is very likely that the greater part of the Union’s labour market will remain closed to citizens of the new Member States for a further five years. That is why it is essential for the European Commission to take action to eliminate the contradictions in Union legislation and to extend the free movement of workers.
Mr President, I recall how almost two years ago now, a few days after the historic enlargement of the European Union, I took the floor in this House and called on the governments of the so-called old Union to be brave and to abandon transitional periods. I called on them to open up their labour markets to citizens of the new Member States. Unfortunately, only three Member States were courageous enough to open up their labour markets at that time. I refer to the United Kingdom, Ireland and Sweden. The remaining 12 Member States gave in to the fears or maybe even the pressures of their own public opinion and citizens and barricaded themselves against an influx of workers from the new Member States, especially from Central and Eastern Europe. What conclusions can be drawn after these two years? Clearly, those who have benefited the most are the very same three countries that dared to open their labour markets.
The European Commission communication issued about a month ago, in February if I am not mistaken, makes it very clear that unemployment has not increased in countries that decided to open their labour markets. Social problems have not either. What has happened is quite the opposite. The economy has gathered additional pace, and income from taxation has increased. Such are the benefits of the practical implementation of one of the fundamental principles of the Treaty. It could even be deemed the most fundamental of them all. It is part of the foundations upon which the Union is built, and we should be striving to implement it across the 25 current Members of the European Union.
On the eve of the expiry of the first transitional period I am delighted that a couple more governments are reconsidering opening their labour markets. It must however be pointed out that the way things stand, they still constitute a minority of the old Fifteen. This is a serious problem, and I should like to send out the following appeal. As we each take the floor in the near future to debate Parliament’s resolution, we should send out a clear call to the governments of Member States not simply to consider opening up their labour markets. We should appeal to them to go ahead and open them fully to allow the free movement of workers.
– Mr President, I would like to thank my colleague, István Szent-Iványi, for the inclusion of this topic on the agenda once more; this is not only important to the Member States, but to all of Europe. I would like to thank Commissioner Vladimir Spidla, who has prepared an excellent summarising report, presenting an accurate and authentic picture of the labour market processes in the past period.
The aim of Hungary and of the other new Member States is to see that all legal and administrative obstacles currently hindering the free movement of workers in the European Union are lifted. We would like to be equal citizens of the European Union. Opening up the labour market and ensuring the free movement of workers is not a gift or a favour, but the reasonable decision of the nine old Member States, which would have beneficial effects on all the citizens of the European Union.
It is the competitiveness of the European Union that is at stake. I hope that nine old Member States will realise this, and that in April 2006, at the end of the two-year transitional period, the remaining nine Member States will also make a favourable decision, joining Finland, Spain and Portugal, who are opening up their market now.
We must thank the United Kingdom, the Republic of Ireland and Sweden, who were the first to open their market. This step has brought a significant advantage to these countries. In the Republic of Ireland, the rate of unemployment has fallen in the past two years, partly due to the positive effects created by workers from new Member States. In the United Kingdom, the influx of workers contributed to economic growth and an improvement in competitiveness. Consequently, the accusations and fears related to mass immigration and social dumping are simply unfounded.
Many thanks to Finland, Spain and Portugal, who have announced that they, too, are opening their labour market.
It is highly hypocritical that the nine old Member States who are not lifting their restrictions are allowing the entry of workforce from non-European Union countries, but refuse to allow entry to workers from the new Member States. At this late hour I need to argue with Commissioner Frattini. What he has said is only true in the countries that have opened their labour market. In those countries it is, indeed, possible to give priority to workers from new Member States over workers from third countries. In countries that have not opened their labour market, this issue does not even arise. Therefore, opening the labour markets is a matter of principle, of competitiveness and of eliminating discrimination, as well as a matter of equality between the fifteen old and the ten new Member States.
– What more can I add to the comments made by all those colleagues who spoke before me? The free movement of persons is one of the fundamental freedoms which is guaranteed, but as yet only declared in European Community law. The new Member States expect the European Union's old-timers to open their labour markets to the newcomers as soon as possible, believing that the old-timers will only benefit from this, although it is the sovereign right of each one of the old Member States to do this before it actually becomes compulsory. According to European Commission statistics, the flood of labour from the new countries was not as great as had been threatened. Having admitted workers from the new members, England, Ireland and Sweden only benefited. We must congratulate several states on their decision to open their labour market to the new members of the European Union from May. The free movement of labour, the liberalisation of the services market and other measures would contribute to the competitiveness of the European Union, and moreover, it would increase citizens' faith in European Union membership. The clarity or ambiguity of a complicated situation reduces faith in the European Union. In my opinion, members of the European Union must take measures to immediately abolish discriminatory restrictions to legal employment faced by the citizens of Lithuania and other new Member States. This would allow people to truly benefit from their rights and would give them the opportunity to pay taxes legally. It is time to break the stereotypes of the old way of thinking and to understand that freedom and healthy competition are the engine of progress in Europe.
Mr President, the plain and uncomfortable truth is that the old Member States were more than happy to open up markets where they held the competitive advantage, namely concerning the free flow of capital. I would point out that where the new Member States held the competitive advantage, the markets remain closed. One example is the services market, and the labour market could serve as another.
From 23 January, following final implementation of the directive concerning residents, the situation regarding access to the labour market by third-country citizens may actually be better than that of citizens of the countries that recently joined the Union. I found your explanations interesting, Commissioner, but they failed to convince me. I think the House should hear more on this subject. All this is in clear contradiction to the provisions of the Treaties on Accession. It is worth emphasising yet again to the House that not one of the countries that opened their labour market has recorded an increase in unemployment or in other social problems such as benefit fraud. On the contrary, the cheaper labour force from the new Member States has reinvigorated the economy. Two years down the line we can state categorically that there is no economic justification for these restrictions.
Pursuant to the Commission’s plans, this year is the European Year of Workers’ Mobility. It should be emphasised that low worker mobility is also related to the closed labour markets in most of the Member States. If Member States insist on maintaining the unjustified closure of the labour markets, 2006 may well turn out to be the year of European hypocrisy rather than the European Year of Workers’ Mobility.
Mr President, Commissioner, ladies and gentlemen, I am glad that we are having this debate, since I am not one of those who want to settle this issue by creating winners and losers, by playing the old off against the new. We live in a Community.
It is vitally important that we should make it abundantly clear that the four freedoms are among the fundamental rights of the European Union, one of whose principles is the ban on discrimination. The four freedoms are at the heart of the internal market; their implementation makes it a domestic one. These EU principles – the political goals – are clear, and they unite us. We must implement them as soon as possible; the reason why we have not yet done so is that our policies are subject to different framework conditions, to different social legislation, different wages, different tax legislation, different labour laws. With 19 million unemployed, we have differing growth rates, which are – thank heavens – higher in the new Member States than in the old ones. The result of this is fear and worry on the part of the public. Not least in my own country, which has the longest external border with the new Member States, there are more and more citizens of the new Member States in the workforce.
What we have to do, though, is look into the Treaties and Community law for ways in which we can take public concerns and fears into consideration. Rather than standing in the way, we are seeking acceptable transitions, but transitions are not our goal; what we are aiming to do is to make the four freedoms a reality, to lay fears to rest and join together in seeking joint solutions. Rather than apportioning blame, we need to meet each other halfway.
– Mr President, even if mutual understanding is sometimes made rather difficult by our linguistic differences, it does make sense that it should be the competent committees of this House that work through the Commission’s reports, assessing and debating them. This matter is meant to be handled by the Committee on Employment and Social Affairs, but this debate, and the question on this point, are pre-empting its deliberations, and that I really do think is something we can do without; there may be reasons for it, but it is, I think, something we can do without.
Let me start by saying that the Commission communication, which is meant to help do away with the transitional period for the free movement of workers, is, I think, still defective in terms of its substance and – in the form in which it is presented to us – not yet watertight in economic terms. Nor are the authors of today’s question looking at the facts from the right angle when they talk in terms of the citizens of the ten new Member States being put at a disadvantage vis-à-vis the nationals of third countries. The fact is that, in Germany, people from the ten new Member States are 3% more likely to be in work than those from third states. In Austria, the difference stands as high as 6%. The advantage enjoyed by the ten new States is even more pronounced in Great Britain and Ireland. More to the point, data relating to only one year since accession cannot serve as a credible basis for a prognosis of medium and long-term changes in the labour market of the kind that the Commission is putting forward.
When one considers the period to which the evaluation refers, the conclusion at which the communication arrives, namely that the opening-up of the labour market has a positive effect on economic growth and employment, is quite simply wrong. In 2005, there was markedly less economic growth in the EU of 25 than in 2004. This was particularly the case in the United Kingdom, where there was a 1.4% decline and where immigration was ten times greater than the British Government had predicted. In contrast to preceding years, there was also scarcely any reduction in unemployment, and so I call on the Commission to commission, as soon as possible, a study examining worker migration and all the effects associated with it, and doing so in a value-free way.
That will be beneficial not only to the Commission, but also in terms of continued rational dialogue. I would add that, while I too would like to see an early reduction in the transitional periods, that will require good accompanying measures in a suitable framework, and the revision of the Posting of Workers Directive. That would be to the benefit of all concerned, in that it would allay one side’s fears and concerns, and make both sides better able to engage in dialogue, but the sort of debate we are having today I regard, quite simply, as wrong.
It has been two years since the start of the latest stage of the enlargement, and the first part of the seven year transition period is coming to an end. The old Member States must come to a decision on the extension or abolition of the transition period. The United Kingdom, Ireland and Sweden opened their markets immediately and benefited, and at the same time encouraged the new Member States to view their own labour in a somewhat different light and evaluate it better. The job market of EU-15 has not been flooded by labour from the new states. Expansion has encouraged the legalisation of previously illegal jobs. No transition periods will stop a person who wants to leave. A person's freedom of movement is the cornerstone value of the European Community. On 26 January, a Council Directive entered into force allowing the citizens of third countries, who have lived in the EU for five years, to move freely, come to study, work or simply live in any EU country. Why did the Council adopt a Directive which is discriminatory with respect to the new countries? Why is there such huge opposition to restore justice? It is good news that Finland, Spain and Portugal plan to abandon the transition period. Austria and Germany initiated the introduction of the transition periods. The results of the two years have shown that the new states do not pose a threat. I urge Austria and the other remaining states to abandon the discriminatory transition period and this discriminatory view of the new Member States.
I would pose a broader question – why do the new Member States feel that there is an increasing rift between themselves and the old Member States?
I will begin by mentioning the Services Directive. It was feared that the new Member States would start to offer services of a better quality than in the old Member States, and this resulted in the blocking of the implementation of one of Europe’s fundamental rights, which for fifty years had only existed on paper. There was offensive talk of the movement of services constituting ‘social dumping’, and the mythical was invoked to frighten citizens of the old Member States. This rhetoric humiliated the new Member States and left their citizens with the impression that they were not human beings. The conflict was not, however, between left-wing and right-wing forces, and the old Member States quickly found a compromise among themselves: some defended their large companies, while others protected their trade unions. But Eastern Europe opened up its market long before it joined the European Union, and as a result large companies from the old Member States have for years simply bought up companies in Eastern Europe without the constraints of a services directive. They came to our market and bought it, but when our turn came, the door was closed. It is the small companies and citizens of the new Member States, as well as consumers in the old Member States, who suffer as a result of this.
Secondly, the restriction of the free movement of labour makes the new Europeans into second-class citizens. Some citizens of the EU are entitled to move freely, while others are not – on the basis of their citizenship. Neo-protectionism in the EU limits the civil rights of citizens of the new Member States, often using xenophobic rhetoric, as we noticed in the case of the debating of the Services Directive. Although the labour market is closed, the old Member States have for years gladly picked out those workers they lack – for instance, doctors, nurses and IT specialists. They would not consider insulting these workers by branding them with the label of dumping, because their recruitment is often even funded by state subsidy.
Thirdly, we have now seen the implementation of a directive stipulating that non-citizens who have lived in an EU Member State for five years are entitled to freedom of movement, but citizens of the new EU Member States lack that right. What can one conclude from this? Citizens of the new Member States are not only second-class, but even third-class citizens.
My question is this: what action does Europe plan to take to ensure that this intolerable protectionism and obvious discrimination does not split the newly reunited Europe?
Mr President, Commissioner, ladies and gentlemen, I have read with interest the Commission report of 8 February clearly indicating that worker mobility within the European Union has had positive effects. Migrant workers have helped eliminate labour market deficiencies, increasing the skilled labour force in the EU, decreasing the potential for illegal employment, and contributing overall to better efficiency in Europe.
A month ago we debated and approved in the first reading a report on opening the services market in the European Union. I am mentioning the Services Directive because a point may come when it will touch closely on the freedom of movement for workers. A critical moment could be reached if, on the one hand, the Services Directive becomes effective and, on the other hand, a country still chooses to frustrate the free movement of workers. This would impose constraints on workers in their desire to switch employers, even though such changes would benefit not only themselves but also the destination country. A country may eliminate this risk by cancelling the transition period.
Ladies and gentlemen, in itself the free movement of workers is, of course, not a solution for sustaining the social model of a given state. Inefficient models cannot be sustained in the face of the deteriorating public finance deficits that result from globalisation, technological change and ageing populations. The free movement of workers, however, is definitely not, and cannot be, the source of these problems. European legislation cannot dictate to the Member States whether they should or should not cancel transition periods. These states, however, should take every measure to tackle the true causes of their economic problems. They will then view the free movement of workers as an advantage and not as a threat.
That concludes this item.
The VVD Group in the European Parliament is in favour of the ‘old’ Member States lifting the restrictions on workers from the new ones. All European countries derive economic benefit from opening up their borders. In the Netherlands, for example, we are short of manpower in the metal, horticultural, agricultural and health care industries. The open borders policy in Great Britain, Ireland and Sweden has proved to be a success. If we unlock the front door, at least we will have a say in who we allow in, instead of frantically trying to keep illegal entrants away from the back doors. That has proved impossible, for every year, we notice that seasonal labour, in particular, is carried out by illegal workers.
I declare the 2005-2006 session of the European Parliament closed.